                           UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

 GWYNNE CHEEK, individually and as              §
 independent administrator of, and on behalf    §
 of, the ESTATE OF DAVID BRIAN KEITH            §
 BRADDOCK, and DAVID BRIAN KEITH                §
 BRADDOCK’S heirs-at-law,                       §
                                                §
          Plaintiff,                            §
                                                §   CIVIL ACTION NO. 6:21-CV-00396
 v.                                             §
                                                §   JURY DEMANDED
 HILL COUNTY, TEXAS, DANA J. ALLEN,             §
 KYLE R. COX, BILLY J. OLSON, JR., and          §
 MAMIE D. REECE,                                §
                                                §
          Defendants.                           §

                               PLAINTIFF’S ORIGINAL COMPLAINT

         This is a case of a tragic pre-trial inmate suicide resulting from violation of
  constitutional rights. Defendants’ deliberate indifference, objective unreasonableness,
  and/or policies, practices, and/or customs caused David Braddock’s suffering and death.




Plaintiff’s Original Complaint – Page 1 of 74
                                                        Table of Contents
I.      Introductory Allegations .............................................................................................. 4
        A.        Parties ............................................................................................................... 4
        B.        Jurisdiction and Venue ..................................................................................... 7
II.     Factual Allegations ...................................................................................................... 8
        A.        Introduction ...................................................................................................... 8
        B.        David Braddock ............................................................................................... 8
        C.        David’s Prior Incarceration in the Hill County jail .......................................... 8
        D.        David’s September 11, 2019 Arrest ................................................................. 13
        E.        David’s Suicide in the Hill County Jail ........................................................... 13
        F.        Witnesses ......................................................................................................... 27
                  1.         Allen, Dana – Corrections Officer/Booking Officer............................ 27
                  2.         Cox, Kyle – Captain/Jail Administrator............................................... 28
                  3.         Hernandez, Samantha – Corrections Officer ....................................... 31
                  4.         Higgins, Anna – Corrections Officer ................................................... 31
                  5.         Reece, Mamie – Sergeant/Assistant Administrator ............................. 31
                  6.         Wright, Devery – LVN, MTA (Southern Health Partners) ................. 33
        G.        Investigations ................................................................................................... 34
                  1.         Medical Records and Death Reports.................................................... 34
                             a.          EMS Records ........................................................................... 34
                             b.          Autopsy Report ........................................................................ 34
                             c.          Custodial Death Report (Filed with Attorney General) ........... 35
                             d.          Inmate Death Reporting Report (Filed with Texas
                                         Commission on Jail Standards) ................................................ 35
                  2.         Texas Rangers ...................................................................................... 36
                  3.         Texas Commission on Jail Standards .................................................. 37
        H.        Defendants’ Knowledge and Education........................................................... 44
                  1.         Jail Suicides Are a Known, Widespread Problem. .............................. 44
                  2.         Fifth Circuit’s Clearly-Established Law: Continuous Observation ..... 46
        I.        Monell Liability of Hill County ....................................................................... 47
                  1.         Introduction .......................................................................................... 47
                  2.         Hill County Policies, Practices, and Customs ...................................... 48




Plaintiff’s Original Complaint – Page 2 of 74
                             a.         Policies, Practices, and/or Customs ......................................... 49
                             b.         TCJS Records Demonstrating Hill County Practices and/or
                                        Customs.................................................................................... 55
III.    Causes of Action .......................................................................................................... 62
        A.        14th Amendment Due Process Claims Under 42 U.S.C. § 1983: Objective
                  Reasonableness Pursuant to Kingsley v. Hendrickson ..................................... 62
        B.        Remedies for Violation of Constitutional Rights............................................. 65
        C.        Cause of Action Against Individual Defendants Under 42 U.S.C. § 1983
                  for Violation of Constitutional Rights ............................................................. 66
        D.        Cause of Action Against Hill County Under 42 U.S.C. § 1983 for
                  Violation of Constitutional Rights ................................................................... 69
IV.     Concluding Allegations and Prayer ............................................................................. 71
        A.        Conditions Precedent ....................................................................................... 71
        B.        Use of Documents at Trial or Pretrial Proceedings ......................................... 72
        C.        Jury Demand .................................................................................................... 72
        D.        Prayer ............................................................................................................... 72




Plaintiff’s Original Complaint – Page 3 of 74
TO THE HONORABLE UNITED STATES DISTRICT COURT:
        Plaintiff files this complaint and for cause of action will show the following.


I.      Introductory Allegations
        A.       Parties

        1.       Plaintiff Gwynne Cheek (“Ms. Cheek”) is a natural person who resided in, was

domiciled in, and was a citizen of Texas at all relevant times. Gwynne Cheek sues in her individual

capacity and her capacity as the Independent Administrator of the Estate of David Brian Keith

Braddock, Deceased. David Brian Keith Braddock is referred to herein at times as “Mr. Braddock”

or “David.”       Gwynne Cheek, when asserting claims in this lawsuit as the independent

administrator, does so in that capacity on behalf of all of David’s wrongful death beneficiaries,

including Ms. Cheek, and on behalf of David’s estate and all of David’s heirs-at-law, including

Ms. Cheek (David’s mother), Shawna Braddock (David’s sister), and Sheila Braddock (David’s

sister). All of the people listed in the immediately preceding sentence are collectively referred to

herein as the “Claimant Heirs.” Ms. Cheek asserts claims on behalf of, and seeks all survival

damages and wrongful death damages available to, Claimant Heirs. Ms. Cheek also sues in her

individual capacity and seeks all wrongful death damages available to her. Letters of independent

administration were issued to Ms. Cheek in or about October 2020, in Cause Number PR14971,

in the County Court of Hill County, Texas, in a case styled Estate of David Brian Keith Braddock,

Deceased.

        2.       Defendant Hill County, Texas (“Hill County”) is a Texas county. Hill County may

be served with process pursuant to Federal Rule of Civil Procedure 4(j)(2) by serving its chief

executive officer, Honorable County Judge Justin W. Lewis, at Hill County Courthouse, 1 North

Waco Street, Hillsboro, Texas 76645, or wherever Honorable County Judge Justin W. Lewis may




Plaintiff’s Original Complaint – Page 4 of 74
be found. Service on such person is also consistent with the manner prescribed by Texas law for

serving a summons or like process on a county as a Defendant, as set forth in Texas Civil Practice

and Remedies Code Section 17.024(a). Hill County acted or failed to act at all relevant times

through its employees, agents, representatives, jailers, and/or chief policymakers, all of whom

acted under color of state law at all relevant times, and is liable for such actions and/or failure to

act to the extent allowed by law (including but not necessarily limited to law applicable to claims

pursuant to 42 U.S.C. § 1983 and the United States Constitution). Hill County’s policies, practices,

and/or customs were moving forces behind and caused, were proximate causes of, and were

producing causes of constitutional violations and resulting damages and death referenced in this

pleading.

        3.       Defendant Dana J. Allen (sometimes referred to herein as “Ms. Allen, ” “Officer

Allen,” or “Corrections Officer/Booking Officer Allen”) is a natural person who resides, is

domiciled, and may be served with process at 123 S. Pleasant St., Hillsboro, Texas 76645. Ms.

Allen may also be served with process at her place of employment, Hill County Sheriff’s Office,

406 Hall St., Hillsboro, Texas 76645. Ms. Allen may also be served with process wherever she

may be found or, pursuant to Federal Rule of Civil Procedure 4(e), by leaving a copy of this

complaint and a summons directed to Ms. Allen at Ms. Allen’s dwelling or usual place of abode

with someone of suitable age and discretion who resides there. Ms. Allen is being sued in her

individual capacity, and she acted at all relevant times under color of state law. Her actions and

inaction were moving forces behind, caused, and proximately caused constitutional violations and

resulting damages and death referenced in this pleading. Ms. Allen was employed by Hill County

at all such times and acted or failed to act in the course and scope of her duties for Hill County.




Plaintiff’s Original Complaint – Page 5 of 74
        4.       Defendant Kyle R. Cox (sometimes referred to herein as “Mr. Cox,” “Officer Cox,”

“Captain Cox,” or “Administrator Cox”) is a natural person who resides, is domiciled, and may be

served with process at 1741 FM 1242, Hillsboro, Texas 76645. Mr. Cox may also be served with

process at his place of employment, Hill County Sheriff’s Office, 406 Hall St., Hillsboro, Texas

76645. Mr. Cox may also be served with process wherever he may be found or, pursuant to Federal

Rule of Civil Procedure 4(e), by leaving a copy of this complaint and a summons directed to Mr.

Cox at Mr. Cox’s dwelling or usual place of abode with someone of suitable age and discretion

who resides there. Mr. Cox is being sued in his individual capacity, and he acted at all relevant

times under color of state law. His actions and inaction were moving forces behind, caused, and

proximately caused constitutional violations and resulting damages and death referenced in this

pleading. Mr. Cox was employed by Hill County at all such times and acted or failed to act in the

course and scope of his duties for Hill County.

        5.       Defendant Billy J. Olson, Jr. (sometimes referred to herein as “Mr. Olson,” “Officer

Olson,” or “Sergeant Olson”) is a natural person who resides, is domiciled, and may be served

with process at 317 Dewayne Circle, Apt. B, Whitney, Texas 76692. Mr. Olson may also be

served with process at his place of employment, Hill County Sheriff’s Office, 406 Hall St.,

Hillsboro, Texas 76645. Mr. Olson may also be served with process wherever he may be found

or, pursuant to Federal Rule of Civil Procedure 4(e), by leaving a copy of this complaint and a

summons directed to Mr. Olson at Mr. Olson’s dwelling or usual place of abode with someone of

suitable age and discretion who resides there. Mr. Olson is being sued in his individual capacity,

and he acted at all relevant times under color of state law. His actions and inaction were moving

forces behind, caused, and proximately caused constitutional violations and resulting damages and




Plaintiff’s Original Complaint – Page 6 of 74
death referenced in this pleading. Mr. Olson was employed by Hill County at all such times and

acted or failed to act in the course and scope of his duties for Hill County.

        6.       Defendant Mamie D. Reece (sometimes referred to herein as “Ms. Reece,” “Officer

Reece,” or “Sergeant Reece”) is a natural person who resides, is domiciled, and may be served

with process at 407 N. Maple St., Malone, Texas 76660. Ms. Reece may also be served with

process at her place of employment, McLennan County Sheriff’s Office, 3201 Highway 6, Waco,

Texas 76701. Ms. Reece may also be served with process wherever she may be found or, pursuant

to Federal Rule of Civil Procedure 4(e), by leaving a copy of this complaint and a summons

directed to Ms. Reece at Ms. Reece’s dwelling or usual place of abode with someone of suitable

age and discretion who resides there. Ms. Reece is being sued in her individual capacity, and she

acted at all relevant times under color of state law. Her actions and inaction were moving forces

behind, caused, and proximately caused constitutional violations and resulting damages and death

referenced in this pleading. Ms. Reece was employed by Hill County at all such times and acted

or failed to act in the course and scope of her duties for Hill County. All natural person Defendants

(Dana J. Allen, Kyle R. Cox, Billy J. Olson, Jr., and Mamie D. Reece) are collectively referred to

in this complaint as the “Individual Defendants.”


        B.       Jurisdiction and Venue

        7.       The court has original subject matter jurisdiction over this lawsuit according to 28

U.S.C. § 1331 and 1343(4), because this suit presents a federal question and seeks relief pursuant

to federal statute(s) providing for the protection of civil rights. This suit arises under the United

States Constitution and 42 U.S.C. § 1983. The court has personal jurisdiction over Hill County

because it is a Texas county. The court has personal jurisdiction over the Individual Defendants

because they reside and are domiciled in, and are citizens of, Texas. Venue is proper in the Waco



Plaintiff’s Original Complaint – Page 7 of 74
Division of the United States District Court for the Western District of Texas, pursuant to 28 U.S.C.

§ 1391(b)(2). A substantial part of the events or omissions giving rise to claims in this lawsuit

occurred in Hill County, which is in the Waco Division of the United States District Court for the

Western District of Texas.


II.     Factual Allegations

        A.       Introduction

        8.       Plaintiff provides in factual allegations sections below the general substance of

certain factual allegations. Plaintiff does not intend that those sections provide in detail, or

necessarily in chronological order, any or all allegations. Rather, Plaintiff intends that those

sections provide Defendants sufficient fair notice of the general nature and substance of Plaintiff’s

allegations, and further demonstrate that Plaintiff’s claim(s) have facial plausibility. Whenever

Plaintiff pleads factual allegations “upon information and belief,” Plaintiff is pleading that the

specified factual contentions have evidentiary support or will likely have evidentiary support after

a reasonable opportunity for further investigation or discovery. Moreover, where Plaintiff quotes

a document, conversation, or recording verbatim, Plaintiff has done Plaintiff’s best to do so

accurately and without any typographical errors.

        B.       David Braddock

        9.       David was born in Cleburne in 1969. He died a completely unnecessary and

preventable death, and he was survived by family members including his mother and two sisters.


        C.       David’s Prior Incarceration in the Hill County jail

        10.      On August 7, 2019, approximately one month before the incarceration leading to

David’s death, David was booked into the Hill County jail. A medical information sheet for that




Plaintiff’s Original Complaint – Page 8 of 74
booking indicated that David had been treated for mental illness and had attempted suicide. A

handwritten note on that form also read “to call family to bring meds & CPAP.” That medical

intake form was completed by Officer Stacy Parker.

        11.      The Screening Form for Suicide and Medical/Mental/Developmental/Impairments

contained information indicating that David was at a high risk of suicide.




Plaintiff’s Original Complaint – Page 9 of 74
Plaintiff’s Original Complaint – Page 10 of 74
        12.      It appears that Officer Harrison was the screening officer. The name of the

  supervisor signing the form is unclear, but it appears that he/she was a sergeant. The form was

  replete with information proving that David had serious mental health issues and was a certain

  risk of suicide. In response to the question about any history of drug/alcohol abuse, “meth/weed”

  was written. Even though the “No” box was checked in response to the question whether David

  had had a traumatic brain injury, concussion, or loss of consciousness, the officer wrote beneath

  that question, “Whitney – 6 yrs. ago – car wreck.” A traumatic brain injury, concussion, and

  loss of conscious can lead to a change in personality, mood disorders, and aggressiveness. Upon

  information and belief, Individual Defendants had learned this information through their

  education, training, and/or experience.

        13.      There were a number of “YES” answers on the form to questions seeking to

  determine whether David would be a danger to himself. While all such responses were

  important, one particularly stands out with regard to the manner in which David would ultimately

  die in the Hill County jail. A question read, “Have you ever attempted suicide? If so, when and

  how?” The “YES” box was checked. In the comments to the right of that answer, the jailer

  wrote, “2013/Here in Jail – phone cord.” Thus, in addition to other information contained in this

  complaint showing that the County, through its sheriff and jail administrator, learned that phone

  cords were used by inmates to commit suicide, this specific information was provided by David

  to the court only approximately one month before he would ultimately commit suicide in the Hill

  County jail using a phone cord. Thus, Hill County’s policy, practice, and/or custom of allowing

  phone cords in cells in which suicidal inmates were kept was implemented and/or maintained

  with total deliberate indifference as to the death and/or serious injury that would certainly occur.

        14.      Answers to other questions in the form indicated that David:




Plaintiff’s Original Complaint – Page 11 of 74
                 •        Was feeling hopeless or had nothing to look forward to;

                 •        Heard noises or voices other people don’t seem to hear;

                 •        Currently believed that someone could control his mind or that other people

                          could know his thoughts or read his mind;

                 •        Was feeling down, depressed, or having little interest or pleasure in doing

                          things before his arrest;

                 •        Had nightmares, flashbacks, or repeated thoughts or feelings related to

                          PTSD or something terrible in his past;

                 •        Was worried that someone might hurt or kill him;

                 •        Had received services for emotional or mental health problems (“MHMR –

                          State Hosp.”);

                 •        Had been diagnosed as having bipolar disorder when he had received

                          services for emotional or mental health problems; and

                 •        Was told in school that he had difficulty learning.

        15.      As a result of that information, in accordance with the form, the jailer was to notify

  his supervisor, a magistrate judge, and a mental health professional immediately. The fact that

  all three such persons must be notified was a clear indication that David had serious self-harm

  and mental health issues.

        16.      The jailer also checked the “YES” box in answer to a question in the last section of

  the form, which asked whether David showed signs of depression (sadness, irritability, emotional

  flatness). Thus, all information, taken together, just approximately one month before David

  committed suicide in Hill County jail, showed that David was suicidal.




Plaintiff’s Original Complaint – Page 12 of 74
         17.     As a result of information contained on the form, Judge Brassell was notified, on

August 7, 2019, that David was “suspected of having mental health issues.” Upon information

and belief, Officer Stacy Parker signed the magistrate notification form.


         D.      David’s September 11, 2019 Arrest

         18.     On September 11, 2019, at approximately 5;30 p.m., Hill County Sheriff’s Office

Deputy Travis Thurston arrested David for cutting off his ankle monitor. He was transported to

the Hill County jail. Justice of the Peace Shane Brassell signed an order committing David to the

Hill County jail on or about September 12, 2019.


         E.      David’s Suicide in the Hill County Jail

         19.     David suffered a tragic, completely preventable death as a result of his suicide

attempt in the Hill County jail. Individual Defendants’ deliberate indifference and objective

unreasonableness in their actions and inaction, and Hill County’s policies, practices, and/or

customs, caused, were proximate causes of, and were producing causes of David’s suffering and

death.

         20.     The TCJS requires that all county jails complete, for every inmate admitted to such

jails, at the time of booking, the Screening Form for Suicide and Medical/Mental/Developmental

Impairments. As shown above, such a form was completed when David was incarcerated in the

Hill County jail on or about August 7, 2019. One cannot overestimate the importance of

information obtained through use of the form, or actions that jailers must take if certain information

is obtained. On September 11, 2019, Hill County Sergeant Mamie Reece completed the form for

David. The form was full of answers and information clearly and unambiguously showing that

David would commit suicide, as soon as he was able to do so, in the Hill County jail. There was




Plaintiff’s Original Complaint – Page 13 of 74
zero doubt that David would commit suicide in the Hill County jail if he were given the means and

the opportunity to do so. This certainty would be further solidified, if such were possible, when

David made more than one failed suicide attempts during the incarceration beginning September

11, 2019, and obviously preceding his unfortunate successful attempt.

        21.      The Screening Form for Suicide and Medical/Mental/Developmental Impairments

for David clearly showed that David was not just a high risk of suicide, but instead at certain risk

of suicide. David’s suicide was clearly preventable. All that needed to occur what was specified

by the Fifth Circuit Court of Appeals years ago – continuous monitoring. Further, placing a suicidal

inmate such as David into a room with a phone cord was known for years to be patently

unreasonable and a display of deliberate indifference. The TCJS had notified sheriffs and jail

administrators in all Texas counties, in July 2015, that inmates were using phone cords to commit

suicide.




Plaintiff’s Original Complaint – Page 14 of 74
Plaintiff’s Original Complaint – Page 15 of 74
        22.      Sergeant Reece was both the screening officer and the listed supervisor on the form.

  David indicated that he would hear voices (when people were not actually speaking) and had

  narcolepsy. He also disclosed that he was taking prescription medication Wellbutrin. Wellbutrin

  is an antidepressant used to treat a variety of conditions, including depression and other

  mental/mood disorders. David also disclosed that he took Modafinil. Modafinil reduces extreme

  sleepiness due to narcolepsy and other sleep disorders.

        23.      Answers to other questions in the form indicated that David:

                 •        Attempted suicide;

                 •        Was feeling hopeless or had nothing to look forward to;

                 •        Heard noises or voices other people don’t seem to hear (“bad stuff”);

                 •        Was feeling down, depressed, or having little interest or pleasure in doing

                          things before his arrest;

                 •        Had nightmares, flashbacks, or repeated thoughts or feelings related to

                          PTSD or something terrible in his past;

                 •        Was worried that someone might hurt or kill him;

                 •        Was extremely worried that he would lose his job, position, spouse,

                          significant other, or custody of his children due to arrest;

                 •        Had received services for emotional or mental health problems; and

                 •        Had been in a hospital for emotional/mental health during the past year

                          (regarding which David was unaware of his diagnosis).

        24.      As a result of that information, in accordance with the form, Sergeant Reece was to

  notify her supervisor, a magistrate judge, and mental health professional immediately. The fact

  that all three such persons must be notified was a clear indication that David had serious self-




Plaintiff’s Original Complaint – Page 16 of 74
  harm issues. Further, upon information and belief, all Individual Defendants knew these

  indicators on the form showed that David was at an extremely high risk for suicide and had to

  be treated as if he were actively suicidal. Upon information and belief, they learned this through

  their education, experience, training, and/or background.

        25.      Sergeant Reece also checked the “YES” box in answer to four questions in the last

  section of the form. Each “YES” answer would alone indicate that David could have significant

  self-harm issues. Taken together, they showed with certainty that David was much more than

  merely likely to commit suicide. Sergeant Reece noted, by answering those questions “YES,”

  that David:

                 •        Showed signs of depression (sadness, irritability, emotional flatness

                          [“irritability”]);

                 •        Displayed unusual behavior, or acted or spoke strangely (could not focus

                          attention, hearing or seeing things that were not there);

                 •        Was incoherent, disoriented, or showing signs of mental distress; and

                 •        Had visible signs of recent self-harm (cuts or ligature marks).

        26.      As if the warning bells going off as a result of these answers and observations

recorded on the screening form were not enough, David thereafter attempted suicide more than

once, in the Hill County jail, before he was ultimately successful. There was no excuse for

allowing David to ultimately commit suicide in a secure facility. Defendants would provide the

means and opportunity for David to do exactly what he said he would do, which he demonstrated

he would do, and which information on the mental health form showed he would do.

        27.      As a result of information contained on the form, Judge Brassell was notified, on

September 11, 2019, at or about 6:36 p.m., that David was “suspected of having mental health




Plaintiff’s Original Complaint – Page 17 of 74
issues.” Deputy Courtney Whitfield signed the form, which was not signed by Judge Brassell until

September 12, 2019 at 9:42 a.m.              David’s agitated and actively suicidal state was further

demonstrated by authorizations and consent for his for treatment in David’s jail file, including a

form for tuberculosis screening and treatment, not being signed by David. David was unwilling

to sign basic forms that he had signed, upon information and belief, during his previous

incarceration beginning approximately one month before.

        28.      Plaintiff provides portions of several incident reports below, such reports being

drafted on September 11, 12, and 13, 2019. Plaintiff does not contend or necessarily agree that

the reports are listed in chronological order, as some reports do not contain a time.

        29.      Corrections Officer Rosanna Handy completed an incident report on September 11,

2019, at an unknown time. She wrote:

        On the above date, I OIC Handy was finishing count in Females with CO Arellano
        and heard over the radio CO Whitfeild calling for assistance at F6. I OIC Handy
        along with CO Morrow, OIC Faglie and CO Cross arrived at F6. CO Whitfeild
        explained inmate Braddock was trying to hang himself in the shower with his T-
        shirt. OIC Faglie and CO Morrow entered F6 and I OIC followed and walked
        inmate Braddock out of the shower. I OIC Handy instructed CO Whitfield to get
        the chair, and inmate Braddock was crying, claiming "I have nothing to live for".
        Inmate Braddock was placed in the chair and moved to separation exercise. After
        checking inmate Braddock's straps CO Morrow was cleaning with the trustees in
        separation and called over the radio for assistance in separation exercise. I OIC
        Handy arrived and CO Morrow said he was moving his chair around and asked if I
        OIC Handy would help secure inmate Braddock. inmate Braddock had his leg out
        of the straps and would not sit still. Inmate Braddock was cursing at myself OIC
        Handy and CO Morrow wanting out of the chair. I OIC Handy explained the chair
        was for his safety, which inmate Braddock became very angry and pulled his leg
        out of the strap. Inmate Braddock would not comply and put his leg back in the
        strap, inmate Braddock kept trying to kick both CO Morrow and OIC Handy,
        fighting to keep his leg free from the strap. After a few minutes CO Morrow and
        myself OIC Handy finally got inmate Braddock's leg strap back on, and place leg
        shackles on inmate Braddock to keep his leg secure. End of Report.

        30.      This was David’s first suicide attempt during the incarceration concluding with his

death, and he attempted to commit suicide on the first day of his incarceration. He attempted to



Plaintiff’s Original Complaint – Page 18 of 74
do so in the most common manner used by inmates-hanging through use of a ligature. In fact, the

Hill County policies manual informs County employees that such manner of suicide is the most

common manner of suicide for inmates. Thus, all Defendants were aware of this information.

        31.      On September 12, 2019 Rosanna Handy completed an incident report at an

unknown time. She wrote:

        On the above date, after the judge came to see inmate Braddock I OIC Handy
        noticed that inmate Braddock still had on his socks. After the judge was done
        speaking with inmate Braddock I OIC Handy and Sgt. Reece followed inmate
        Braddock and told inmate Braddock he had to take off his sock. Inmate Braddock
        refused and I OIC Handy took off his left sock, and inmate Braddock tried to hide
        his right foot. I OIC Handy pulled inmate Braddock's right foot out and took his
        other sock. Inmate Braddock became very upset and started yelling, as I OIC Handy
        was walking away CO Weeks stated inmate Braddock was ripping his suicide suit.
        I OIC Handy and Sgt. Reece went back to Detox 2 and called for the door. At this
        time inmate Braddock was tying his tie his torn up suicide suit around the medical
        hand rail and then around his neck. I OIC Handy grab him from underneath his
        arms and moved him away from the torn smock. We then left out of Detox 2 to get
        the chair out of separation exercise and called CO Monice to come help. As I OIC
        Handy called for the door inmate Braddock was balled up in his suicide blanket,
        and I OIC Handy went over and started unwrapping him. Inmate Braddock refused
        to stand up and CO Monice and myself OIC Handy pulled him out of the blanket
        and placed inmate Braddock in the chair. Sgt. Reece, CO Moince and myself OIC
        Handy were strapping inmate Braddock down and inmate Braddock kept trying to
        move around. At the time Hubbard PD happen to be at booking because he brought
        someone in, and came over and assisted. Hubbard PD pulled out his taser and
        instructed inmate Braddock to comply or he would get tased. At that time inmate
        Braddock sat still and let us strap him in. I OIC Handy went and grabbed a blanket
        and draped it over inmate Braddock's lap. End of report.

        32.      This was yet another clear attempt by David to commit suicide. There was no doubt

in any Individual Defendant’s mind that David would commit suicide as soon as he was given the

time to do so, and the tools with which to do it. David had to be continuously monitored to save

his life or, in the alternative, transferred to an appropriate mental health facility. All Individual

Defendants were, upon information and belief, in close proximity to David at the time of his suicide

and thus could have, and should have, assured that he was continuously monitored. In the




Plaintiff’s Original Complaint – Page 19 of 74
alternative, if any Individual Defendant chose not to be in close proximity to David at the time he

committed suicide, that decision to not assure that David was continuously monitored was

unreasonable and deliberately indifferent.

        33.      On September 12, 2019, allegedly at 10:00 a.m., Sergeant Mamie Reece completed

an incident report. She wrote:

        This morning, inmate Braddock came out of his cell to see Judge Brassell for
        arraignment. CO Handy and I went into his cell and asked for his socks. He
        struggled and started cursing at us. We took his socks and he said he was going to
        continue to kill himself until it was done. He was wearing socks with his suicide
        smock. He went back to his cell and tore his smock in half by using the pressure of
        his foot while pulling with his arms. I advised CO Handy he needed to be put in the
        restraint chair. She, CO Monice and myself wrestled with him and got him in the
        restraint chair. He was moved into Seg Exercise to keep him in view. He did not
        fight anymore. He was removed from the chair and put in another suicide smock
        per Capt. Motherspau. He told MHMR he would continue to try to kill himself. She
        will be back tomorrow to speak to him again. He was calm when CO Handy and I
        removed him from the restraint chair. End of Report.

Thus, in Sergeant Reece’s mind, she was certain that David would commit suicide when he was

given the time and the ability to do so. She had to take action, especially considering that she had

supervisory ability, to assure that David did not commit suicide in the Hill County jail.

        34.      On September 12, 2019 Rosanna Handy completed an incident report at an

unknown time. She wrote:

        On the above date, inmate Braddock started banging his head on the window in
        separation exercise continuously. I OIC Handy, CO Faglie, Sgt. Reece and
        Whitney PD went into separation exercise to put inmate Braddock in the chair. Co
        Moince came in separation exercise shortly after. Inmate Braddock went and sat
        on the ground and refused to get in the chair. CO Faglie, CO Monice, and Sgt.
        Reece went to grab inmate Braddock and place him in the chair. Whitney PD told
        inmate Braddock to comply or he was going to get tased. Inmate Braddock sat in
        the chair and I OIC Handy began to strap inmate Braddock in. Inmate Braddock
        was upset stating "I only wanted to lay on a mat," and I OIC Handy told inmate
        Braddock because of his actions earlier the nurse said no. Inmate Braddock in not
        allowed a suicide blanket, since he has already tried to smother his face with it. Per
        Nurse Devery End of Report




Plaintiff’s Original Complaint – Page 20 of 74
        35.      David continued to display self-destructive behavior. Moreover, as cited in the

incident report, Individual Defendnats were well aware of David’s intent to commit suicide, and

actions he had taken in that regard.

        36.      On September 12, 2019 Mark Monice completed an incident report, at an unknown

time. He wrote:

        Offender Braddock was hitting his head on the window when we were called to
        assist with putting him in the restraint chair. At first, the Offender was very
        combative until he decided to walk and seat in the chair. The offender became
        compliant and also quiet in Seg separation.

        37.      On September 12, 2019 Dylan Berger completed an incident report, at an unknown

time. He wrote:

        I C/O Berger was in the nurses office when I heard some commotion coming from
        detox 2. I ran over to see what was going on. I saw C/O Monice, C/O Handy, and
        Sgt. Reece putting I/M braddock into the restraint chair. I helped them get him in
        the chair. He was ten taken to separation exercise where he would be in view of
        the camera.

        38.      On September 12, 2019, beginning at 12:17 p.m. and lasting for approximately 25

minutes, Qualified Mental Health Professional (“QMHP”) Patti McCall met with David pursuant

to a request by Hill County jail staff. Jail staff told Ms. McCall that David was on suicide

observation and tore his suicide vest. David had then been placed into a restraint chair and put

into “excessive segregation for observation.” QMHP McCall spoke with David in segregation,

while David was still in the restraint chair.

        39.      David disclosed that he took what he referred to as “speed pills” prescribed for his

narcolepsy. He said that he had taken too many such pills the day before. He also said that jail

staff would not let him have his CPAP machine. David said that he was diagnosed with manic

depression/bipolar disorder in Beaumont at MHMR. Upon information and belief, all Individual

Defendants knew that people who commit suicide in Texas jails almost always have been



Plaintiff’s Original Complaint – Page 21 of 74
diagnosed with bipolar disorder and depression. David also said that he had spoken with MHMR

in Hillsboro, but that they would not help him.

        40.      Ms. McCall also wrote in her report:

        [David] reports hearing voices that tell him “to kill himself.” [David] reported to
        Cm “I just want to die, I was in love, is it a crime to be in love. I got nobody that
        cares about me.” [David] reports AH [Auditory Hallucinations]. “I was hearing
        voices about me, I heard the neighbors screwing, and talking about me. I just want
        to die.” [David] reports living with his sister in a trailer, but voiced “she wants me
        out and I got nowhere to go.”

        Thoughts scattered and irrational at time. Mood was depressed with congruent
        affect. Current suicidal ideation by stating “I’m not going to stop trying as long as
        I am in jail. No reason to live, don’t need to breath[e]. I’m a monster.” Reports
        [auditory] hallucinations stated above. No apparent delusions. Alert and oriented
        to person, place, time, and situation. CI reports intent of SI [suicidal ideation].
        Intermittent eye contact, teary eyed at times. . . . History of substance abuse issues.
        Information given to jail staff. For client’s safety, this CM recommended that
        [David] remains on suicidal observation.

(Emphasis added).

        41.      As indicated in QMHP McCall’s note, she provided to jail staff information she

obtained from David. Upon information and belief, all material portions of this information was

communicated to Individual Defendants before David’s ultimate successful suicide attempt.

Employees in the Hill County jail would speak to each other about inmates, especially those like

David who were intent on committing suicide.            This communication occurred informally,

employee-to-employee, as well as, upon information and belief, in post-shift and pre-shift

briefings. Further, upon information and belief, all Individual Defendants, through their education,

training, and background, knew that substance abuse issues, when combined with serious mental

health issues, further increase the likelihood of self-harm.

        42.      On September 12, 2019, allegedly at 5:42 p.m., Officer Mamie Reece completed

  an incident report. She wrote:




Plaintiff’s Original Complaint – Page 22 of 74
        Inmate Braddock started banging his head on the window because he wanted a
        blanket. He is still on a 15 min suicide watch and can’t have a blanket. This was
        explained to him several times, yet he continued to bang his head. He was put in
        the restraint chair by CO Handy, CO Monice, CO Faglie and Officer Martin of
        Whitney PD came in with his taser and Inmate agreed to walk the remainder of the
        way on his own. End of report.

        43.      On September 13, 2019 Eliseo Griego completed an incident report, at an unknown

time. He wrote:

        At approximately 10:15 a.m. on September 13, 2019 Sgt. Olson and C-O Griego,
        went down to exercise room 2 to relocate David Braddock to holding Cell 2. He
        was under the classification of suicide 15 minute watch. When we moved him to
        holding 2 he was ranting on about seeing the nurse about getting off of suicide
        watch. 1-M Braddock asked Sgt. Olson about his charges, And Sgt. Olson relayed
        the information back to 1-M Braddock seemed to be a little upset about his charges
        and vaguely thanked judge Brassell for his charges. He hollered out a couple of
        times before he repeatedly started banging on the door. Sgt. Olson returned to the
        cell and advised 1-M Braddock to calm down and explained to him that he was
        doing everything in his power. Braddock then went to sit down.

        About 10:30 A.M. C-O Allen called for Holding 2 C-O Griego opened and then
        noticed Captain Cox and Sgt. Reese rushing to the holding cell, and C-O Griego
        alerted Sgt. Olson that he needed to get to holding 2 and he rushed to the cell to
        provide assistance. C-O Griego was instructed to open up sally port for emergency
        personnel. Once they reached the Holding 2 Cell The preformed emergency CPR.
        Then after about 10 – 15 Min's the wheeled 1-M Braddock out to the ambulance to
        where they departed to an emergency facility.

        44.      The 10:15 am. time estimate was off by nearly 10 minutes. Once again, Plaintiff

does not, by including verbatim certain statements made by certain people admit or contend the

times and assertions are exactly correct. Instead, Plaintiff provides such information as admissions

by Defendants as to material portions of certain occurrences which show that Plaintiff’s claims are

facially plausible Plaintiff does not intend to make judicial admissions by making any such

assertions but instead to provide fair notice to Defendants of the general material substance of

Plaintiff’s claims.




Plaintiff’s Original Complaint – Page 23 of 74
        45.      On September 13, 2019, allegedly at 10:15 a.m., Sergeant Billy Olson completed

an incident report. He wrote in material part:

        On the above date and time at 01000 Sgt. Olson was in Sgt. Reece office, at this
        time and seen on the Camera that inmate Braddock, David was not in Camera view,
        Sgt. Olson went down talk with him he was just sitting on the toilet, and was very
        calm. Sgt. Olson advised him that he was going have to move him to booking area
        for right now, due to there is Separation Exercise going on today, he stated that he
        would like to get a blanket or mat to lay on or something, Sgt. Olson advised him
        that would look into it for him about Suicide Blanket that all he wanted is to lay
        down, Sgt Olson advised that he did tear a suicide smock all ready yesterday, also
        stated that he does not want any more sandwiches, any more on his suicide tray.
        Around 1015 Sgt. Olson and Corrections Officer Griego went down to separation
        Exercise and escorted inmate Braddock, David to holing 2 and was still on 15 min.
        watch at this time, the Judge Brassell was still at booking area and Sgt. Olson was
        talking with inmate Braddock, David in Holding 2 due to him banging advised him
        to stop and was there something he needed he stated that he need his medication,
        Sgt. Olson advised him that I would get with the nurse Devery about it, and would
        come back let you know, that just going have bear with me, also wanted know his
        bond amount Judge Brassell and Booking Corrections Officer Allen advised me his
        bond amount and Sgt Olson went over talk with him and advised him his bond
        amount to him. Around 01030 Sgt. Olson was advised by Central Control that I was
        needed at Holding 2 that all officers are in holding 2, Sgt. Olson ran down to
        Holding 2 and inmate Braddock, David was laying on the floor on his back and
        Capt. Cox doing Chest Compressions on inmate Braddock.

        46.      Once again, the 10:15 a.m. time in this statement is incorrect by nearly 10 minutes.

Further, once again, Plaintiff does not contend that occurrences happened exactly as Sergeant

Olson asserted, but instead provides Sergeant Olson’s statement, and other statements in this

pleading, to provide the general material substance of certain occurrences in order to show that

Plaintiff’s claims have facial plausibility.

        47.      Sergeant Olson had no doubt whatsoever that David would commit suicide as soon

as he had the time and the tools to do so. Sergeant Olson also had no doubt that Holding Cell 2

contained a phone, with a phone cord that could be used as a ligature. Sergeant Olson also knew

that once David was placed into Holding Cell 2, that he would not be continuously monitored.

Thus, Sergeant Olson knew that David would be unwatched, have plenty of time alone, and have



Plaintiff’s Original Complaint – Page 24 of 74
the ability to kill himself once he was put into Holding Cell 2. Nevertheless, Sergeant Olson

decided to cause David to be placed into that cell. This was unreasonable and unabashed deliberate

indifference.

        48.      Corrections Officer/Booking Officer Allen was apparently the first to find David

after his successful suicide attempt. In order to cover up what occurred, including her individual

culpability, and as a further demonstration of unreasonable and deliberately indifferent actions,

she falsified observation records for David. Officer Allen wrote that a check of David was

conducted at 9:00 a.m., and then wrote over that that a check was conducted at 10:00 a.m. Officer

Allen then wrote that a check was conducted at 10:15 a.m. Checks did not occur at those times.




Plaintiff’s Original Complaint – Page 25 of 74
Plaintiff’s Original Complaint – Page 26 of 74
(Highlighting in copy received from TCJS).

Officer Allen admitted in a Hill County Sheriff’s Office investigation related to David’s death that

she falsified the governmental record. She gave no excuse other than, in substance, that she knew

she had to have specific times on the observation sheet.


        F.       Witnesses

           49.   Plaintiff provides in this section, as above, information at times obtained from

  statements and/or reports drafted by certain people. Information obtained from these statements

  and/or reports may be inconsistent at times, and conflict with information in statements and other

  reports of persons referenced in this pleading. However, indulging all inferences in Plaintiff’s

  favor, even when there are inconsistencies or differences, which Plaintiff only at times points

  out, Plaintiff states plausible claims for deliberate indifference and/or objective

  unreasonableness of Individual Defendants and for Monell claims against the County.


                 1.       Allen, Dana – Corrections Officer/Booking Officer

        50.      Officer Allen provided a brief written statement regarding David’s death. She

wrote that, at approximately 10:27 a.m. on Friday, September 13, 2019, she was putting bond

amounts into the computer. David was in Holding 2, where “he had been yelling and screaming

and banging on the bench a few minutes earlier.” Officer Allen “got up to do a round and noticed

that [David] had quit yelling.” She looked into Holding 2 and did not see David at first. She then

looked to the left and saw David sitting under the phone in the cell. She immediately yelled for

help and called for Central to give her Holding 2 on the radio and requested backup. Sergeant

Reece, Officer Hernandez, and Captain Cox came running. Captain Cox removed the phone cord

from David’s neck.




Plaintiff’s Original Complaint – Page 27 of 74
        51.      Officer Allen thus knew that David was in Holding Cell 2, which was a cell with a

phone cord with which David could use as a ligature to commit suicide. Moreover, she knew that

David was not being continuously observed. Officer Allen chose not to take any action to assure

that David was continuously observed and/or not put into or retained in a cell with a phone cord.

Even though Hill County’s 15-minute observation policy was ineffective and illogical as it related

to stopping suicides, Officer Allen did not even check David every 15 minutes as required by

County policy.

        52.      Moreover, as a result of a Hill County Sheriff’s Office investigation into David’s

death, the Hill County Sheriff’s Office determined that Corrections Officer/Booking Officer Allen

violated Hill County policies related to David’s incarceration. This is some evidence that Officer

Allen violated David’s constitutional rights.


                 2.       Cox, Kyle – Captain/Jail Administrator

        53.      On September 23, 2019, Captain Cox wrote a statement/report, based in part on his

personal knowledge and based in part on information he learned from others and/or from audio

and/or video recordings. He wrote:

        David Braddock, W/M, xx/xx/1969 was booked into the Hill County Jail on
        09/11/2019 at approximately 5:30pm. When he initially came into the facility, he
        was aggressive and stated he was going to fight as soon as the handcuffs came off
        of him. Braddock was moved to a separation cell due to both Detox cells and both
        Holding cells being occupied. Several officers moved him to separation where he
        was placed on suicide watch after he explained that he was going to kill himself
        before going back to prison. Braddock refused to complete booking. At
        approximately 6:20 pm, CO Courtney Whitfield called for assistance explaining
        that Braddock was trying to hang himself in the shower of his separation cell with
        his t-shirt. Braddock was placed in the restraint chair at 18:23. While in the
        restraint chair, Braddock was able to get one of his legs free. While trying to
        resecure Braddock, he cussed and attempted to kick CO's multiple times before
        they were able to secure him. Braddock was later removed from the chair at 23:43
        and placed in Detox 2 where the suicide watch continued.




Plaintiff’s Original Complaint – Page 28 of 74
        On 09/12/2019, Braddock had ripped up his suicide smock and was trying to tie it
        around his neck and the handicap handrail. CO's were able to remove the destroyed
        smock and place Braddock into the restraint chair and move him to Seg Exercise at
        10:38. Braddock was later removed from the chair at 14:50 remaining on suicide
        watch. At 17:37 Braddock began banging his head on the window of Seg Exercise.
        At 17:41 Braddock was placed back in the restraint chair. Braddock was removed
        from the restraint chair at 22:50.

        On 09/13/2019 at 10:06, Braddock was moved from Seg Exercise to Holding 2 so
        the inmates in Seg could use the exercise room. At 10:09 Sgt Billy Olson went into
        Holding 2 to speak with Braddock. At 10:26 CO Dana Allen does a check and
        observes Braddock hanging from the phone in Holding 2. Allen calls for the door
        of Holding 2 and then calls for help.

        On 09/13/2019 at approximately 10:26 am, I was in my office, when I heard CO
        Dana Allen call over the radio to open Holding 2 and that she needed help. Holding
        2 is located just around the corner from my office. I responded and walked into
        Holding 2 and observed Inmate David Braddock backed up to the telephone, with
        the cord coming around his neck from right to left, and the receiver hung back up
        on the phone, just to the left of his head. Using both hands, I immediately lifted up
        on the receiver to release Braddock from the phone. Once he was on the floor, I
        pulled him away from the wall and tried checking for a pulse but was unable to find
        one. I immediately began chest compressions. Sgt Reece called for someone to
        call 911 and the staff nurse. Nurse White came in the cell with an AED and an Air
        Bag. I placed the paddles on Braddock's chest as directed and stood clear while the
        AED scanned the body. The AED did not engage and said to continue CPR. I
        continued chest compressions and Nurse White began using the air bag. After a
        few minutes, we used the AED again, with the same results. I asked CO Anna
        Higgins to continue chest compression while on put on gloves. I again took over
        chest compressions. The AED was used again, with the same results. Deputy
        Travis Thurston then took over chest compression. Hillsboro Fire EMS arrived and
        Braddock was loaded on the stretcher and transported to Hill Regional Hospital.

        Once the ambulance left the jail, I contacted Jason Jouett with Texas Jail
        Commission and advised him of the situation. CO Allen handed me six observation
        logs for David Braddock. She advised that the one on top was the current
        observation log that she just took off the door of Holding 2. The logs are listed as
        follows:

                 1.       Most Recent Log – It had "David Braddock" for inmate name, and
                          "15 min" for times to be observed. This log had 17 entries.
                 2.       09/11/2019 – 1730 – "David Braddock" cell F6, placed in cell by
                          Sgt Reece, Medical Observation, 30 min watch, changed to 15 min
                          watch.
                          This log had 54 entries.




Plaintiff’s Original Complaint – Page 29 of 74
                 3.       09/12/2019 – a supplemental sheet with "David Braddock", in Detox
                          2, smock only, 15 min watch. This log had 54 entries.
                 4.       09/12/2019 – Restraint observation Log, "David Braddock", Seg
                          Exercise, restraint type - Chair. This log had 23 entries.
                 5.       09/12/2019 – Supplemental Restraint observation Log with only 5
                          entries.
                 6.       09/11/2019 – Restraint observation Log, "David Braddock", Se[g]
                          Exercise, restraint type - Chair. This log had 15 entries.

        These logs were placed on my desk for safe keeping. (Upon returning from the
        Hospital, copies of the logs were left on my desk with a note, "Ranger took
        originals.")

        Shortly afterwards, I was called by Deputy Thurston and told to respond to Hill
        Regional Hospital along with Investigator Kyle Nevill and CSI April Stoll. Upon
        arrival, we were advised that Braddock was still alive and was going to be air lifted
        to Scott and White Hillcrest in Waco. Once Braddock was transferred to Hillcrest,
        a deputy was assigned round the clock watch. Myself and Deputy Thurston went
        and made contact with Braddock's sister, Shawna Braddock at 109 Timmy Dr. in
        Whitney and advised her of the incident.

        This incident is currently being investigated by Texas Ranger Jake Burson. Capt.
        Justin Motherspau is conducting the administrative investigation.

        Deputy Carlos Carrillo and Deputy Mickey Winkle sat with Braddock at Hillcrest
        on a 12 hour rotation. Inmate David Braddock remained on life support while he
        was at Hillcrest hospital. On 09/20/2019 at 7:58 pm, Inmate Braddock was
        pronounced deceased by Justice of Peace Pct 1 Dianne Hensley. At the request of
        the Hill County Sheriff's Office, Braddock's remains were sent to Southwest
        Institute of Forensic Science in Dallas for Autopsy.

        54.      Captain Cox was in charge at the time of the incident. In fact, Captain Cox was the

Jail Administrator – likely the chief supervisor over the entire jail. Thus, he had the ability, and

the obligation, to assure that David was not placed into a cell with a phone cord or other item(s)

with which David could form a ligature. He also had the obligation to assure that David was

continuously monitored. Captain Cox did neither but instead was deliberately indifferent to

David’s clear and well-known suicidal intent and focus. Captain Cox, even though he admitted

his office was close to where David committed suicide, chose to disregard David’s serious suicidal

intent and failed to appropriately supervise other Individual Defendants. This led to David’s death.



Plaintiff’s Original Complaint – Page 30 of 74
                 3.       Hernandez, Samantha – Corrections Officer

        55.      Officer Samantha Hernandez provided a written statement related to David’s death.

She wrote that, on September 13, 2019, at approximately 10:30 a.m., she was in the bathroom

when she heard Officer Allen asking for Holding 2. Officer Hernandez went to assist. She saw

Captain Cox performing CPR on David.


                 4.       Higgins, Anna – Corrections Officer

        56.      Officer Anna Higgins provided a written statement related to David’s death on

September 13, 2019. She indicated that, at approximately 10:27 a.m., she was working on the

female hall. She heard over the radio that Officer Allen needed help in Holding 2. Officer Higgins

ran down the hall to Holding 2. Officer Allen was holding the door of Holding 2, and Captain Cox

entered the cell. Sergeant Reece said to call “911.” Officer Higgins called Hill County dispatch

and asked for an ambulance. She then returned to Holding 2 and observed CPR being conducted.

She also participated in conducting CPR.


                 5.       Reece, Mamie – Sergeant/Assistant Administrator

           57.   Sergeant/Assistant Administrator Mamie Reece provided a written statement

  related to David’s death. Upon information and belief, she was second in charge at the jail.

  Further, Sergeant Reece ultimately resigned her position after it became clear she spoke about

  her co-workers in a condescending and disrespectful manner, frequently, using vulgarity. Her

  written resignation was dated September 26, 2019. This evidenced her deliberate indifference

  for her co-workers, which presumably extended to inmates such as David.

           58.   She wrote that she was not sure of exact times of occurrences. She wrote that, on

  the morning of September 13, 2019, she spoke with Sergeant Olson regarding “the multiple



Plaintiff’s Original Complaint – Page 31 of 74
  inmates that said they wanted to kill themselves or actively tried to kill themselves.” Officer

  Reece also wrote that David was one of the inmates “who had actively tried to hang himself on

  the evening of 9/11/19.” She said that, when David arrived in booking on September 11, 2019,

  she had corrections Officer Faglie pat down David. Then, Officer Faglie, Officer Monice,

  Captain Motherspau, Deputy Thurston, and Deputy Nevill moved David to a separation cell after

  his handcuffs were removed. Officer Reece wrote that she then went home for the day.

           59.   Officer Reece wrote that, on September 12, 2019, David was in Detox Cell #2 when

  she returned to work. David saw Judge Brassell, and he was still wearing socks with his suicide

  smock. Officer Reece and Officer Handy went into David’s cell to get his socks, and David

  refused to provide them. He removed his suicide smock and used his foot to hold it on the door

  while pulling the other end with his arms. The suit tore, and David started talking about killing

  himself. Therefore, Officer Reece called Officer Monice to help Officer Reece put David into

  the restraint chair. David was put into the restraint chair and moved to Segregation Exercise to

  be in view of a camera. Officer Reece told Central Control to keep David on a camera. Officer

  Reece also “kept [David’s] cell up on one of [Officer Reece’s] screens in [Officer Reece’s] office

  for the day. David agreed to stay calm at some point during the day if he could be removed from

  the chair. Officer Reece and Officer Handy removed David from the chair. However, within an

  hour or so, at shift change, David began to bang his head against the window because he wanted

  a blanket. Officers then put David back into a restraint chair and was told it would be up to the

  night sergeant to determine when David would be removed from the chair.

           60.   On September 13, 2019, Sergeant Reece spoke with Sergeant Olson regarding

  David. David was still in Segregation Exercise in a suicide smock. Sergeant Olson said he was

  moving David to Holding Cell 2. Sergeant Reece wrote that she “did not agree with” that




Plaintiff’s Original Complaint – Page 32 of 74
  decision. Thus, Sergeant Reece demonstrated in her written statement that she knew David

  would likely commit suicide if he were put into the holding cell. She knew that David would

  not be continuously monitored in that cell, and that there was a phone cord with which David

  could form a ligature. Moreover, upon information and belief, Sergeant Reece decided not to

  take any action regarding her concern. Thus, she was deliberately indifferent to and acted in an

  objectively unreasonable manner regarding David and his known fixation on committing suicide.

           61.   Sergeant Olson said that day was exercise day for Segregation, and that he needed

  the exercise room. Sergeant Olson went to speak with David before moving him. Sergeant

  Reece wrote, “He was not able to move him to a cell in clear view of the booking officer which

  is Detox 1 and Detox 2, because both cells were occupied with inmates that were also on suicide

  watch.” Sergeant Olson moved David to Holding 2, “where he remained on a 15 minute watch.”

           62.   Officer Reece wrote that, within a short period of time, she heard Booking Officer

  Allen screaming, “Help!” Captain Cox and Officer Reece ran towards Officer Allen’s voice

  near Holding 2. When Officer Reece entered Holding 2, Captain Cox was easing David to the

  floor from a seated position. Officer Reece noted that David’s body was warm, but David was

  unresponsive.


                 6.       Wright, Devery – LVN, MTA (Southern Health Partners)

           63.   Nurse Devery Wright provided a statement related to David’s death. He wrote that,

  at approximately 10:27 a.m. on September 13, 2019, he heard the booking officer yell for help,

  then, “Help now!” The captain and sergeant were on their way when Nurse Wright heard

  someone saying, “Call 911 now!” Nurse Wright went to the holding tank in which David was

  incarcerated and saw that CPR was in progress. CPR was continued, and ambulance personnel




Plaintiff’s Original Complaint – Page 33 of 74
  arrived at the cell roughly between 10:40 a.m. and 10:41 a.m. David was transported to Hill

  Regional Hospital.



        G.       Investigations

                 1.       Medical Records and Death Reports

                          a.       EMS Records
        64.      EMS records for the medical response to David’s suicide read in part that a medic

was advised that David had hung himself, and that CPR was in progress. EMS found David on

the jail floor with a jailer performing chest compressions. The record also contained the statement,

“The patient was on a suicid[e] watch with 15-minute checks performed on him, Patient was found

with a metal telephone cord wrapped around his throat. Patient has a deep ligature mark across

his throat.” The medical record also indicated that David did not have a pulse and had ceased

breathing.


                          b.       Autopsy Report
        65.      The Southwestern Institute of Forensic Sciences at Dallas, Office of the Medical

Examiner, performed an autopsy. Medical Examiner Dr. Grant W. Herndon signed the autopsy

report. The conclusions section of the report read:

        Based on the available case history and autopsy findings, it is my opinion that David
        Braddock, a 49-year-old white male, died as a result of hanging. Reports of jail
        video surveillance indicate that the decedent had no contact with another person
        between the time he was last seen alive and the time he was found hanging in his
        cell.

There is therefore no dispute as to the cause of David’s death.




Plaintiff’s Original Complaint – Page 34 of 74
                          c.       Custodial Death Report (Filed with Attorney General)
        66.      The Hill County Sheriff’s Office filed with the Texas Attorney General a custodial

death report regarding David’s death. In it, Hill County admits the substance of allegations made

in this pleading – that David was clearly suicidal and had a plan and intent to kill himself in the

jail:

        On 09/11/2019, Inmate David Braddock was brought into the Hill County Jail with
        a warrant for Stalking With Previous Conviction. Braddock verbally expressed
        violence and suicide. Braddock stated that he was going to kill himself before going
        back to prison. Braddock was placed in a separation cell on suicide watch.
        Approximately one hour after entering the facility, Braddock attempted to hang
        himself in his cell with his shirt. Braddock was placed in a restraint chair for his
        protection. Once Braddock appeared to have calmed down, he was removed from
        the restraint chair and moved to a Detox cell where his suicide watch continued.
        On 09/12/2019, Braddock ripped up his suicide smock and attempted to hang
        himself from the handicap handrail in the Detox cell. Officers were able to take
        control of Braddock and he was placed in a restraint chair again and moved to
        Separation Exercise room for video purposes. Braddock was later removed from
        the restraint chair after calming down. Braddock remained in Separation Exercise
        for video purposes. After approximately 3 hours, Braddock began banging his head
        on the window of the cell. Again, Braddock was placed in a restraint chair for his
        protection. Several hours later, Braddock was removed from the restraint chair.
        On 09/13/2019 Braddock was moved from the Separation Exercise cell and placed
        in a Holding cell. Braddock's last face to face contact with a corrections officer was
        at 10:09 am. At 10:26 am, another corrections officer was completing a watch
        check and discovered Braddock hanging from the cell telephone using the cord
        around the front of his neck and hanging the receiver back up on the phone.
        Braddock was immediately removed from the phone and CPR was started. While
        waiting on EMS to arrive, an AED was used to assist in the CPR process until EMS
        arrived. Once EMS arrived, they took over rescue efforts, Braddock was
        transported to Hill Regional Hospital where he regained a heartbeat and was later
        transferred to Baylor Scott and White Hillcrest in Waco TX where he remained on
        life support until he succumbed to his injuries on 09/20/2019.


                          d.      Inmate Death Reporting Report (Filed with Texas Commission on
                          Jail Standards)

        67.      Captain/Jail Administrator Cox forwarded to the Texas Commission on Jail

Standards (“TCJS”), on September 21, 2019, a Death Notification regarding David. That

notification read:


Plaintiff’s Original Complaint – Page 35 of 74
        Inmate David Braddock was brought into the Jail at the Hill County Sheriff's Office
        on September 11, 2019 at 5:30pm. On Friday, September 13, 2019 at 10:27 am,
        inmate David Braddock was found hanging by a telephone cable and receiver. Life
        saving measures were taken, 911 was called for an ambulance, and inmate David
        Braddock was transported to Hill Regional Hospital and later transferred to Baylor
        Scott and White Hillcrest in Waco. Inmate David Braddock remained on life
        support at Hillcrest Waco until he passed away on September 20, 2019 at 7:58 pm.

The manner of David’s death was no surprise to anyone at the Hill County jail. Likewise, the fact

that David, or any other suicidal person in a room in a jail with a phone cord would use the phone

cord to commit suicide, was also no surprise to any Defendant. All Individual Defendants knew

that David would commit suicide when left alone with the means and time to do so.

           68.   Captain Cox wrote that David’s suicide attempt occurred at the Hill County jail,

  406 Hall Street, Hillsboro, Texas 76645. He also indicates that David died at Hillcrest Hospital

  in Waco. Captain Cox wrote that David was booked into the Hill County jail at 5:30 p.m. on

  September 11, 2019, and that he died at 7:58 p.m. on September 20, 2019. The report indicates

  that David committed suicide in Holding Cell #2, and that the last face-to-face contact with

  David was by Sergeant Billy Olson at 10:09 a.m. on September 13, 2019. The report also

  indicates that Officer Dana Allen was the Booking Officer who found David after his suicide

  attempt. The form indicates that David’s suicide attempt occurred at 10:26 a.m. on September

  13, 2019 – 17 minutes after the alleged last face-to-face check. The form admits that David was

  on suicide watch and indicates that Ranger Jake Burson would conduct an investigation of

  David’s death.


                 2.       Texas Rangers

           69.   The Texas Rangers were called about David’s death. The Texas Rangers do not

  conduct investigations of custodial deaths to determine whether anyone violated constitutional




Plaintiff’s Original Complaint – Page 36 of 74
  rights of the decedent, or has civil liability for such death. Instead, the Texas Rangers investigate

  such deaths only to determine whether there is potential criminal liability.

           70.   Ranger James Burson conducted the investigation. He wrote in his report, “[David]

  Braddock had taken a phone cord, placed it around his neck and then hung the phone back on

  the hanger. Braddock then sat down, hanging himself.” He also wrote that David was alone in

  his jail cell and was discovered by Hill County Sheriff’s Office Detention Officer Janell Allen.

  It appears, based upon the Ranger’s report, that the Ranger took no witness statements and

  collected no evidence. The Ranger determined that David’s death as a suicide.


                 3.       Texas Commission on Jail Standards

           71.   The TCJS conducted an investigation of David’s death. The TCJS regularly

  conducts investigations of custodial deaths in Texas county jails, and it is the State agency

  charged with enforcing bare minimum jail standards.

           72.   The TCJS provided a summary of what it determined after its investigation of

  David’s death:

        Investigation reveals I/M Braddock, David was processed into the Hill County Jail
        on September 11, 2019 at approximately 1730 hours for Bond Violation/Stalking
        w/Previous Conviction. It was noted I/M Braddock was aggressive during intake
        and threatened to fight once the handcuffs were removed. The mental health
        screening form was completed; I/M Braddock stated he had been in the hospital for
        voices and narcolepsy, was taking Wellbutrin, suffered from narcolepsy, had a
        history of substance abuse Modafinal (used for narcolepsy, sleepiness). I/M
        Braddock stated he had attempted suicide but did not remember when and stated he
        felt hopeless and had nothing to look forward to. I/M Braddock stated he heard
        voices telling him 'bad stuff,” felt down/depressed prior to arrest, suffered from
        nightmares/flashbacks/repeated thoughts, was worried someone might hurt or kill
        him, and worried he would lose his job/position/spouse/significant other/children
        due to arrest. I/M Braddock stated he had been hospitalized and received services
        for emotional/mental health but did not know his diagnosis. The screener noted I/M
        Braddock showed signs of irritability and displayed unusual behavior, was
        incoherent and showed signs of mental illness and had visible signs of self-harm.
        I/M Braddock stated he was going to kill himself before going back to prison.



Plaintiff’s Original Complaint – Page 37 of 74
        I/M Braddock was placed on suicide watch and moved to separation. On September
        11, 2019 at approximately 1823 hours, I/M Braddock was observed attempting to
        hang himself with his t-shirt and was placed in a smock and the restraint chair. I/M
        Braddock was removed from the restraint chair at approximately 2343 hours.

        On September 12, 2019, I/M Braddock ripped up the smock and tried to tie one end
        around his neck and the other around the handicap rail and was again placed in the
        restraint chair at approximately 1038. 1/M Braddock was moved to the separation
        exercise area in the chair. At approximately 1217 hours, a QMHP from MHMR
        interviewed I/M Braddock and recommended he remain on suicide watch. I/M
        Braddock was removed from the restraint chair at 1450 hours. At 1737 hours, I/M
        Braddock began striking his head on the cell window and was placed in the restraint
        chair again. He was removed from the chair at 2250 hours.

        On September 13, 2019 at approximately 1006 hours, I/M Braddock was moved to
        Holding Cell 2 and immediately began striking the door. A sergeant went to the
        door to speak to I/M Braddock at 1009 hours. At approximately 1026 hours, an
        observation round was conducted, and I/M Braddock was found hanging from the
        phone cord. He was brought down, CPR was initiated, and EMS contacted. EMS
        arrived and transported I/M Braddock to Hill Regional Hospital. I/M Braddock was
        later transferred to Baylor Scott & White Hospital in Waco, TX where he remained
        until he was pronounced deceased on September 20, 2019 at approximately 1958
        hours. Final autopsy and Ranger's investigative reports are pending.

           73.   The TCJS determined that the Hill County jail failed to meet minimum jail

  standards, and it issued a notice of non-compliance to Hill County. The TCJS did not make a

  rash decision. TCJS Inspector Wendy Wisneski determined that the TCJS should issue to Hill

  County a notice of non-compliance. TCJS Assistant Director Shannon Herklotz then reviewed

  the determination and approved it. TCJS Executive Director Branden Wood agreed and also

  approved issuance of a notice of non-compliance.




Plaintiff’s Original Complaint – Page 38 of 74
Plaintiff’s Original Complaint – Page 39 of 74
           74.   The determination was made as a result of a special inspection caused by David’s

  suicide. The TCJS notified the Hill County jail that, unless it cured its noncompliance, it could

  result an entry of a remedial order.




Plaintiff’s Original Complaint – Page 40 of 74
Plaintiff’s Original Complaint – Page 41 of 74
           75.   The TCJS also notified Hill County with specificity as to the bare minimum

  standard Hill County violated.




           76.   The TCJS also had to issue a technical assistance memorandum to Hill County

  Sheriff Rodney Watson and Captain Cox, regarding improper observation of David in the

  restraint chair.




Plaintiff’s Original Complaint – Page 42 of 74
(Reference to inmate Gary Huff is, upon information and belief, a typographical error).




Plaintiff’s Original Complaint – Page 43 of 74
Therefore, upon information and belief, Hill County had a policy, practice, and/or custom of not

properly documenting and/or observing inmates in a restraint chair. Further, this likely increased

the pain and suffering experienced by David while incarcerated.

           77.   These violations of known and communicated TCJS standards were as a result of

  policies, practices, and/or customs of Hill County. Therefore, Hill County is liable for all

  damages asserted in this pleading as a result of such violations.


        H.       Defendants’ Knowledge and Education

                 1.       Jail Suicides Are a Known, Widespread Problem.

           78.   Defendants knew that prisoners frequently commit suicide through hanging and/or

  asphyxiation, using items in their cells to form ligatures. Individual Defendants possessed this

  knowledge simply from hearing news media reports over the years, as well as through their

  experience, education, and/or training.

           79.   Jail suicides, as all Defendants knew before incarcerating David, are a huge

  problem in the United States. Over one thousand people died in local jails in 2016, and suicide

  was the leading cause of death. Further, people in county jails are five times more likely than

  the general population to have serious mental illness, and two-thirds of such persons have a

  substance abuse disorder. Many people experience serious medical and mental health crises

  after they are booked into a jail, including psychological distress and shock of confinement.

  Defendants also knew when incarcerating David that most jail suicides occur by

  hanging/strangulation, with inmates using objects available to them as ligatures. Inmates

  commonly use bed linens, clothing (including drawstrings), telephone cords, and trash bags.

           80.   The     TCJS      mandates      use   of   the   Screening   Form   for   Suicide   and

  Medical/Mental/Developmental Impairments. The screening form was drafted to achieve, as



Plaintiff’s Original Complaint – Page 44 of 74
  one of three goals, the creation of an objective suicide risk assessment with clear guidance for

  front-line jail personnel as to when to notify their supervisors and/or mental health providers and

  magistrates. The TCJS indicates that intake screening “is the first step and is crucial to determine

  which inmates require more specialized mental health assessment.” Moreover, “Unless inmates

  are identified as potentially needing mental health treatment, they will not receive it.”

           81.   The TCJS also notes that purposes of intake screening are to enable correctional

  staff to triage those who may be at significant risk for suicide; identify prisoners who may be in

  distress for a mental health disorder/psychosis or complications from recent substance abuse;

  and assist with the continuity of care of special-needs alleged offenders. The TCJS requires that

  an intake screening form be completed for all prisoners immediately upon admission into a jail

  facility. Further, staff should perform additional screenings when they have information that a

  prisoner has developed mental illness, or the inmate becomes suicidal, at any point during the

  inmate’s incarceration. A jail must maintain any such additional screening forms in a prisoner’s

  file.

           82.   Suicides were not a novel occurrence and/or unknown issue to Defendants.

  Defendants were well-aware of the significant risk that David would commit suicide. Hill

  County, in addition to having knowledge of the problem with jail suicides, as evidenced in part

  by any County policies, practices, and/or customs referenced in this pleading in such regard, was

  put on notice well before David’s incarceration that Hill County needed to have the appropriate

  policies, practices, and/or customs in place to fulfill constitutional obligations to protect inmates.

           83.   Upon information and belief, all Defendants knew that most jail suicides occur

  within the first few minutes, hours, or days of incarceration. Further, upon information and

  belief, all Defendants knew that, aside from mental health issues, many suicides occur when a




Plaintiff’s Original Complaint – Page 45 of 74
  person is intoxicated at the time he or she arrives at the jail. Further, upon information and belief,

  all Defendants knew that a significant risk factor for suicide is if the person arrested had been in

  the midst of a significant family argument and/or been involved in family violence shortly before

  the arrest.


                 2.       Fifth Circuit’s Clearly-Established Law: Continuous Observation

           84.   Circuit Judge Goldberg, writing a concurring opinion on behalf of the United States

  Court of Appeals for the Fifth Circuit approximately 30 years ago – in 1992 – unambiguously

  wrote that the right to continual monitoring of prisoners with suicidal tendencies was clearly

  established. In Rhyne vs. Henderson County, 973 F.2d 386 (5th Cir. 1992), the mother of a pre-

  trial detainee brought suit for the death of her child. Judge Goldberg warned and put on notice

  all policymakers within the jurisdiction of the United States Court of Appeals for the Fifth Circuit

  regarding pre-trial detainees in need of mental health care (and specifically those with suicidal

  tendencies):

        Fortunately, the policymakers in charge can learn from their mistakes and take the
        necessary additional steps to insure the safety of pretrial detainees in need of mental
        health care. Other municipalities should also take heed of the tragic
        consequences which are likely to ensue in the absence of adequate safety
        measures to deal with detainees displaying suicidal tendencies.
        What we learn from the experiences of Henderson County [Texas] is that when
        jailers know a detainee is prone to committing suicide, a policy of observing
        such a detainee on a periodic, rather than on a continuous, basis, will not
        suffice; that vesting discretion in untrained jail personnel to assess the need for, and
        administer, mental health care, will not be responsive to the medical needs of
        mentally ill detainees; and that delegating the task of providing mental health care
        to an agency that is incapable of dispensing it on the weekends will endanger the
        well-being of its emotionally disturbed detainees. We need not remind jailers and
        municipalities that the Constitution works day and night, weekends and
        holidays—it takes no coffee breaks, no winter recess, and no summer vacation.
        So the plaintiff in this case did not prove that Henderson County adopted its policy
        of handling suicidal detainees with deliberate indifference to their medical



Plaintiff’s Original Complaint – Page 46 of 74
         needs. But that does not insulate Henderson County, or any other municipality,
         from liability in future cases. Jailers and municipalities beware! Suicide is a real
         threat in the custodial environment. Showing some concern for those in
         custody, by taking limited steps to protect them, will not pass muster unless
         the strides taken to deal with the risk are calculated to work: Employing only
         “meager measures that [jailers and municipalities] know or should know to be
         ineffectual” amounts to deliberate indifference. To sit idly by now and await
         another, or even the first, fatality, in the face of the Henderson County tragedy,
         would surely amount to deliberate indifference.
Id. at 395-96 (emphasis added).

Defendants were put on notice long ago that anything short of continuous monitoring of suicidal

inmates was insufficient and violated the United States Constitution. The law was clearly

established with specificity, and Defendants were charged with knowledge of it.



         I.      Monell Liability of Hill County

                 1.       Introduction

         85.     Plaintiff sets forth in this section of the pleading additional facts and allegations

supporting claims against Hill County pursuant to Monell v. Department of Soc. Svcs., 436 U.S.

658 (1978). It is Plaintiff’s intent that all facts asserted in this pleading relating to policies,

practices, and/or customs of Hill County support such Monell claims, and not just facts and

allegations set forth in this section. Such policies, practices, and/or customs alleged in this

pleading, individually and/or working together, were moving forces behind and caused the

constitutional violations, and damages and death, referenced herein. These policies, practices,

and/or customs are pled individually, alternatively, and collectively. Hill County knew, when

David was arrested and incarcerated, that its personnel, policies, practices, and/or customs were

such that it would not meet its constitutional obligations to provide appropriate care to, and protect,

David.




Plaintiff’s Original Complaint – Page 47 of 74
         86.     Moreover, Plaintiff sets forth in this pleading certain policies which one or more

Individual Defendants violated. Plaintiff sets forth such policies not necessarily to show liability

against Hill County, but rather to show liability against those Individual Defendants. If a jailer or

police offer violates his or her employer’s policy, such violation can be some evidence of a

constitutional violation.

         87.     Hill County made decisions about policy and practice which it implemented

through its commissioner’s court, its sheriff, its jail administrator, and/or through such widespread

practice and/or custom that such practice and/or custom became the policy of Hill County as it

related to its jail. The Fifth Circuit Court of Appeals has made it clear that Plaintiff need not allege

at the pleading stage the identity of Hill County’s chief policymaker(s).

         88.     There were several policies, practices, and/or customs of Hill County which were

moving forces behind, caused, were producing causes of, and/or proximately caused David’s

suffering and death, and other damages referenced in this pleading. The County made deliberate

decisions, acting in a deliberately indifferent and/or objectively unreasonable manner, when

implementing and/or allowing such policies, practices, and/or customs to exist. Further, when the

County implemented and/or consciously allowed such policies, practices, and/or customs to exist,

it knew with certainty that the result would be serious injury, suffering, physical illness, and/or

death.


                 2.       Hill County Policies, Practices, and Customs

         89.     Plaintiff lists beneath this heading Hill County policies, practices, and/or customs

which Plaintiff alleges, at times upon information and belief, caused, proximately caused, were

producing causes of, and/or were moving forces behind all damages referenced in this pleading,

including David’s death. Thus, Hill County is liable for all such damages.



Plaintiff’s Original Complaint – Page 48 of 74
                          a.       Policies, Practices, and/or Customs

        90.      Upon information and belief, Hill County had a policy, practice, and/or custom of

not transferring to an inpatient mental health facility inmates who clearly would commit suicide at

the first opportunity. There was absolutely no reason for David to continue to be incarcerated in

Hill County jail, when he had demonstrated he would commit suicide as soon as he was given the

means and opportunity. He should have been transferred to an appropriate inpatient mental health

facility and not left in a cell, alone, with a phone cord, and time to commit suicide.

        91.      Hill County also had a policy, practice, and/or custom of incarcerating actively

suicidal inmates in a holding cell containing a phone with a cord. This violated all known jail

standards. Hill County knew when it chose to use such holding cell that the phone it allowed to

remain in the cell, with a metal cord, could be used as a ligature. All Defendants knew that the

most common way in which a person commits suicide in jail is through use of a ligature.

Moreover, all Defendants knew that ligatures can be formed using items such as telephone cords,

sheets, clothing, shoelaces, and shower curtains. Hill County also received information years

before that it needed to pay strict attention to telephone cords.

        92.      On or about July 9, 2015, the TCJS emailed to every Texas sheriff and every Texas

county jail administrator, including the Hill County Sheriff and Hill County’s jail administrator, a

technical assistance memorandum regarding a number of recent suicides completed through use

of phone cords in jails.




Plaintiff’s Original Complaint – Page 49 of 74
After Hill County received that technical assistance memorandum, it was put on notice that it

needed to assure that any phone cords in cells had to be so short that it was impossible for them to

be used as ligatures. In the alternative, Hill County could simply use cord-free or hands-free



Plaintiff’s Original Complaint – Page 50 of 74
phones. Hill County chose to do neither. It thus knew that its decision to do nothing regarding

this problem would certainly lead to serious injury or death, especially when taken together with

other policies, practices, and/or customs mentioned in this pleading.

        93.      Hill County also had a policy of communicating false information to its jailers

which, in substance, essentially indicated that there is no generally-accepted way to predict or

prevent suicide attempts.          Hill County’s suicide policy reads in part, “Psychiatrists and

psychologists do not agree on, nor have they demonstrated means of predicting nor preventing

suicide attempts by their patients, in or out of the jail setting.” This statement is false and drafted

in an attempt to lower the bar for Hill County in preventing suicides, such as David’s suicide.

However, this policy cannot lower the constitutional bar. Hill County also includes in its policy

another false statement, “Often our best tools in deterring suicide attempts is a caring, thoughtful

word, positive reinforcement, listening to reports from fellow inmates or officers, and observing

behavior.” This policy trivializes severe mental health issues which must be present for a person

to take his own life. These policies taken together, and working with other Hill County policies,

were causes of and moving forces behind David’s suicide and other damages alleged in this

pleading.

        94.      Moreover, notwithstanding Hill County’s assertion regarding 15-minute checks for

suicidal inmates, its suicide prevention policy, Policy Number 11.03, provided constitutionally-

inappropriate, illogical, and purely discretionary guidance to Hill County jailers regarding when

and how observations would occur:

        Inmates determined by competent medical authority to be a suicide risk will be
        placed in medical locked or watch status, or placed in general population depending
        on the recommendations of the physician(s). If suicidal, the inmate will be under
        watch by at least one officer. This watch can be on a continuous basis or with
        frequent checks of at least every thirty [30] minutes. During these inspections, the
        officer will visually observe the inmate.



Plaintiff’s Original Complaint – Page 51 of 74
        The inspection or watch can be performed with closed circuit television [CCTV],
        if the facility is so equipped. If CCTV is used, the officer must be able to see the
        inmate on the CCTV monitor and hear the sounds in the room through periodic
        checks.

        Regardless of the method of observation, officer(s) assigned these duties will record
        the inspections in a logbook. Any unusual activity or behavior should be recorded
        in the log, and periodically reported to senior or medical staff as deemed
        appropriate by the observing officer.

        95.      Thus, Hill County jailers could choose to watch a suicidal inmate every 30 minutes,

every 25 minutes, every 3 minutes, every 15 minutes, or whatever time period best suited the

jailers’ whims. Further, the TCJS does not allow face-to-face observations to occur via closed-

circuit television. This policy was a recipe for a horrific disaster, and unfortunately the disaster

was David’s death.

        96.      Hill County had a policy, practice, and/or custom of not using fully-licensed jailers

and/or telecommunication operators, in the sense that it used such persons with only temporary

licenses. Temporary licenses, under Texas law, upon information and belief, require no testing,

no experience, and no jail-related training and/or education. While Texas law may allow counties

to operate in such a manner, the fact that licensing law allows it does not mean that a county should

do it. It also does not mean that it is a reasonable or competent way to run a jail. A newly-licensed

attorney in Texas is generally not competent, for example, to be sole counsel for plaintiffs in a

multi-week constitutional rights death jury trial. Likewise, a person showing up at a jail, and

signing on as a jailer, is certainly not competent to act as a jailer unless and until the person has at

least completed reasonable training, education, and/or testing.

        97.      Perhaps most shocking about this policy, as it related to David’s death, was that a

primary person involved in David’s death, and supervising his Co-Defendants, did not have a

permanent jailer’s license. Captain/Jail Administrator Cox was operating under a temporary



Plaintiff’s Original Complaint – Page 52 of 74
jailer’s license issued to him on or about April 1, 2019. In fact, he did not receive a normal jailers

license until March 31, 2020 – months after David’s death. It seems beyond belief that a Texas

county, such as Hill County, would appoint a person as administrator over its jail when the person

does not even possess the education, testing, background, and/or experience to be a normally-

licensed jailer.

        98.        Hill County admitted, in a November 22, 2019 letter to the TCJS, that Officer Allen

failed to abide by Hill County’s 15-minute watch policy for suicidal inmates. That failure is some

evidence that Officer Allen committed a constitutional violation. Hill County also admitted that

its policies, practices, and/or customs at the time of David’s suicide were insufficient, and

moreover that it had failed to train its employees regarding the importance of observing actively

suicidal inmates:

        Response to the Notice of Non-Compliance.

        In response to Chapter 275, Supervision of Inmates. The inmate was placed on a 15
        minute suicide watch, which would normally exceed the expectations of this
        chapter and the Hill County Sheriff's Office Jail Operations plan of a 30 minute
        watch. Because the 15 minute watch was initiated for the immediate protection of
        the inmate, the Corrections Officer was required to abide by that watch. The 15
        minute watch was initiated for a very particular reason in this case due to the
        inmate's persistence in accomplishing his end goal of suicide. The Corrections
        Officer failed to perform the required watch in the time constraint imposed. To
        rectify this failure on the part of the Sheriff's Office, the following training has been
        implemented:

                   Immediately, shift briefings were given that included the importance of
                   Rule 275.1 and completing the watches in a timely fashion. Each officer
                   was provided with a copy of this Rule. These briefings also included the
                   same for Rule 273.5 and the importance of being able to recognize the signs
                   and symptoms of inmates suffering from Mental Disabilities, and what we
                   must do to protect these inmates from self-harm.

                   The next part of the training would be to prepare and schedule the required
                   annual training for Mental Disabilities/Suicide Prevention, as well as an
                   updated First Aid and CPR class for all jail employees. Having the
                   Supervisors complete the Jail Administrators Exam on MyTcole.



Plaintiff’s Original Complaint – Page 53 of 74
        As for the Corrections Officer's documentation of the two rounds that did not occur.
        The Texas Rangers were initially called to investigate the entire incident of the
        suicide. The assigned Ranger felt that the investigation involving the round
        falsifications should be handled internally. This investigation is currently being
        handled by the Operations Captain of the Hill County Sheriff's Office. This
        investigation is on-going.

        The Hill County Jail has also removed phones with a separate hand set, from all
        cells that may be used to house inmates with Mental Disabilities that may have an
        interest in self harm, and replaced these phones with hands free phones. These
        phones were placed in our two Holding Cells and six separation cells. We are also
        planning on adding at least 29 new cameras to the jail, which would include inside
        the above mentioned holding cells and separation cells.

        Capt. Kyle R. Cox
        Hill County Sheriff's Office
        406 Hall St
        Hillsboro, TX 76645

        99.      Aside from the fact that Hill County’s policies, practices, and/or customs, as

admitted, were insufficient to prevent David’s death, even the 15-minute watch was deliberately

indifferent to what Hill County knew would occur with and actively suicidal inmate. Hill County’s

15-minute watch policy could not prevent suicides, because it takes far less time than 15 minutes

for a person to commit suicide using a phone cord or other item as a ligature. Further, Hill County’s

15-minute watch policy is particularly troubling, when considered together with its policy,

practice, and/or custom of allowing phones with cords in cells in which actively suicidal inmates

were incarcerated.

        100.     Moreover, upon information and belief, Individual Defendants had access to the

intake screening form, referenced above, for David’s incarceration in the Hill County jail

beginning on or about August 7, 2019. In the alternative, if Hill County policy, practice, and/or

custom did not provide Individual Defendants access to that form, such is a moving force behind

and proximately caused all damages referenced in this pleading.            Jailers and others with




Plaintiff’s Original Complaint – Page 54 of 74
responsibility for inmates in the Hill County jail must have access to all information regarding

such inmates’ mental health histories and suicidal tendencies. If they are not provided such

information, then they will obviously be unable to utilize such prior information in analyzing how

to house and observe inmates such as David.


                          b.       TCJS Records Demonstrating Hill County Practices and/or Customs

          101.   TCJS reports and documents of inspections of the Hill County jail further

demonstrate these and other policies, practices, and/or customs which, when applied individually

and/or working together, caused, were proximate causes of, and/or were producing causes of

damages and death asserted in this pleading.

          102.   On November 8 and 9, 2011, the TCJS inspected the Hill County jail. The TCJS

determined that it needed to provide technical assistance to Hill County in two areas. First, when

reviewing classification documentation, the TCJS inspector noted that immediate re-assessment

did not occur when the Hill County jail took diciplinary action on an inmate. Second, when the

TCJS inspector was reviewing Hill County jail face-to-face prisoner observation records, the

inspector determined that the night shift would on occasion exceed the 30-minutes between such

checks in the areas of holding, detox, and separation cells. These cells housed inmates due to

disciplinary reasons or due to such inmates being known to be assaultive or having mental health

issues.

          103.   On January 7 and 8, 2013, the TCJS inspected the Hill County jail. The inspector

provided technical assistance in three areas after determining that Hill County jail was not

complying with standards. One such area was the jail’s failure to notify a magistrate as required

by Section 16.22 of the Texas Code of Criminal Procedure when an inmate is an exact match or a

confirmed possible match in the Continuity of Care Query (“CCQ”) system. A CCQ must be



Plaintiff’s Original Complaint – Page 55 of 74
conducted for every inmate at the time of intake, to determine whether the inmate has previously

received mental health services.

        104.     On February 26 and 27, 2014, the TCJS once again inspected the Hill County jail.

The TCJS inspector had to provide technical assistance regarding the following issues:

                 •      The Hill County jail needed to review its facility’s Emergency Plan and Fire
                        Prevention Plan and submit it for approval, because the plan had last been
                        approved over 10 years before.

                 •      The Hill County jail needed to review its facility’s Classification plan and
                        submit it for approval, because the plan had last been approved over 10 years
                        before.

                 •      The Hill county jail needed to ensure that jailers were classifying inmates that
                        they understood to be held for detainers, warrants, and pending charges.
                        Jailers had to exclude the current charge and they could not use their own
                        agency’s warrant.

                 •      The Hill County jail needed to review its facility’s Health Services Plan and
                        Mental Health Plan and submit it for approval, because plans had last been
                        approved over 10 years before.

                 •      Hill County had recently promoted Leroy Rodriguez to the position of jail
                        administrator. Mr. Rodriguez did not even have a temporary jailers license,
                        according to TCLEOSE records the jailer resubmitted paper work to
                        TCLEOSE (now TCOLE).

                 •      The Hill County jail needed to review its facility’s Sanitation Plan and submit
                        it for approval, because the plan had last been approved over 10 years before.

                 •      The Hill County jail needed to review its facility’s Diciplinary Plan and
                        submit it for approval, because the plan had last been approved over 10 years
                        before.

                 •      The Hill County jail needed to review its facility’s Grievance Plan and submit
                        it for approval, because the plan had last been approved over 10 years before.

                 •      The Hill County jail needed to review its facility’s Recreation Plan and submit
                        it for approval, because the plan had last been approved over 10 years before.

                 •      The Hill County jail needed to review its facility’s Education Plan and Library
                        Plan and submit it for approval, because the plan had last been approved over
                        10 years before.



Plaintiff’s Original Complaint – Page 56 of 74
                 •      The Hill County jail needed to review its facility’s Telephone Plan and submit
                        it for approval, because the plan had last been approved over 10 years before.

                 •      The Hill County jail needed to review its facility’s Correspondence Plan and
                        submit it for approval, because the plan had last been approved over 10 years
                        before.

                 •      The Hill County jail needed to review its facility’s Commissary Plan and
                        submit it for approval, because the plan had last been approved over 10 years
                        before.

                 •      The Hill County jail needed to review its facility’s Visitation Plan and submit
                        it for approval, because the plan had last been approved over 10 years before.

                 •      The Hill County jail needed to review its facility’s Religious Practicess Plan
                        and submit it for approval, because the plan had last been approved over 10
                        years before.

        105.     On January 6 and 7, 2015, the TCJS inspected the Hill County jail. The TCJS

determined, as a result of the inspection, that the Hill County jail would be listed as a non-

compliant jail. This was due to several deficiencies. Purhaps most important, for purposes of what

occurred to David, was the inspector’s determination that “[t]here was no documentation to verify

that the magistrate was being notified, in writing, within 72 hours after receiving credible

information that the inmate may be potentionally disabled and/or potentially suicidal. The TCJS

also had to provide the following technical assistance:

                 •      The Hill County jail had to ensure that Captain Rodriguez participate in
                        quarterly training. The TCJS inspector determined that Captain Rodriguez
                        did not participate in any quarterly training in 2014.

                 •      The Hill County jail had to ensure to maintain a record for annual TB testing
                        of all jailers. The inspector determined that one employee did not have TB
                        testing.

                 •      The Hill County jail had to ensure that all newly-hired jailers were licensed
                        pursuant to TCOLE requirements. There were issues with more than one
                        jailer, including issues with Captain Rodriguez, regarding their licensure.




Plaintiff’s Original Complaint – Page 57 of 74
        106.     On February 29, 2016 and March 1, 2016, the TCJS conducted another inspection

of the Hill County jail. The TCJS determined that technical assistance needed to be provided in

five areas. One such area was the Hill County jail’s failure to properly classify inmates. The

inspector found that three inmates were not properly classified. Further, as a continuing issue, the

TCJS inspector required the Hill County jail to ensure that all jailers meet TCOLE requirements

before performing duties and responsibilities of a jailer.

        107.     On March 20, 2017 and March, 21, 2017, the TCJS inspected the Hill County jail.

The inspector determined to provide technical assistance due to issues in several areas. The

inspector determined that all newly-hired jailers were not receiving training immediately upon

employment as required. The inspector also required the Hill County jail to ensure that all jailers

were consistent with documenting visual face-to-face observations of inmates.

        108.     On April 16, 2018, the TCJS inspected the Hill County jail. The TCJS determined,

as a result of the inspection, that the Hill County jail would be listed as non-compliant. The TCJS

determined, “Failure to initiating complete corrective measures following receipt of the Notice of

Non-Compliance may result in the issuance of Remedial Order . . . .” There were numerous errors,

related substancially to inmate safety, and which were particularly applicable to David’s situation,

listed in the jail inspection report.




Plaintiff’s Original Complaint – Page 58 of 74
Plaintiff’s Original Complaint – Page 59 of 74
Plaintiff’s Original Complaint – Page 60 of 74
        109.      The TCJS inspector determined that the CCQ and copies of the Screening Form

for Suicide and Medical and Medical Development Impairments Forms were not being placed into

inmates’ medical files as required. Inmates also were not being classified correctly, which in turn

led to them not being housed correctly. “As a result, there were numerous minimum and maximum

inmates housed together which is a direct violation of standards.” Jailers also were not notifying

a magistrate when an inmate was deemed to be mentally disabled and/or potentially suicidal. There

was also no documentation to verify that mental health, medical, and a supervisor were notified

when required or warranted by the Screening Form for Suicide and Medical and Medical

Development Impairments.

        110.     Prisoner observations were also a significatn problem.         The inspector, after

reviewing a random selection of observation logs for inmates in general population, determined

that jailers exceeded the required 60-minute face-to-face observations by as little as 1 minute and

by as much as 31 minutes on a continual basis. The inspector also noted, after revieing a random

selection of observation logs for inmates that were assaultive, potentially suicidal, mentally ill, or

who had demonstrated bizzare behavior, that jailers were exceeding the required face-to-face

observation period by as little as 2 minutes and by as much as 36 minutes on a continual basis.

Most serious, jail staff exceeded the observation period for inmates on suicide precautions,

pursuant to the jail’s own standards, “routinely.” Moreover, on one date, the facility was not

staffed to meet the minimum staff-to-inmate ratio required by the TCJS.

        111.     On May 24, 2019, the TCJS inspected the Hill County jail. This was just a few

months before David’s suicide. The inspector determined that the jail needed technical assistance.

The inspector told jail administration that the jail needed to use a master log for inmates placed in

restraints. Further, during a review of the Mental Disabilities/Suicide Prevention Plan, the




Plaintiff’s Original Complaint – Page 61 of 74
inspector determined that the approved plan did not cover the duration of training. Finally, when

the inspector reviewed 30-minute and 60-minute face-to-face observation records, the inspector

determined that jail staff were logging checks. However, suspiciously, there were a large number

of logged checks that were logged exactly every hour on the hour and exactly every half hour.

Thus, jailers were not recording the actual time of face-to-face observations. The TCJS “explained

to the new jail administrator” this issue.

        112.     On May 11, 2020 and May 12, 2020, the TCJS inspected the Hill County jail. The

TCJS had to provide technical assistance regarding suicide recognition/prevention training. When

the inspector reviewed staff training, the inspector determined that the Hill County jail’s approved

operational plan required employees to receive training upon employment and four hours on an

annual basis. Jail administration was unable to produce documentation supporting that staff

received required suicide recognition/prevention training for calendar year 2019.


III.    Causes of Action
        A.       14th Amendment Due Process Claims Under 42 U.S.C. § 1983: Objective
                 Reasonableness Pursuant to Kingsley v. Hendrickson

           113. In Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), a pretrial detainee sued several

  jail officers alleging that they violated the 14th Amendment’s Due Process Clause by using

  excessive force against him. Id. at 2470. The Court determined the following issue: “whether,

  to prove an excessive force claim, a pretrial detainee must show that the officers were

  subjectively aware that their use of force was unreasonable, or only that the officer’s use of that

  force was objectively unreasonable.” Id. (emphasis in original). The Court concluded that the

  objectively unreasonable standard was that to be used in excessive force cases, and that an

  officer’s subjective awareness was irrelevant. Id. The Court did so, acknowledging and

  resolving disagreement among the Circuits. Id. at 2471-72.



Plaintiff’s Original Complaint – Page 62 of 74
           114. The Court flatly wrote “the defendant’s state of mind is not a matter that a plaintiff

  is required to prove.” Id. at 2472. Instead, “courts must use an objective standard.” Id at 2472-

  73. “[A] pretrial detainee must show only that the force purposefully or knowingly used against

  him was objectively unreasonable.” Id. at 2473. Thus, the Court required no mens rea, no

  conscious constitutional violation, and no subjective belief or understanding of offending police

  officers, or jailers, for an episodic claim but instead instructed all federal courts to analyze

  officers’, or jailers’, conduct on an objective reasonability standard. Since pretrial detainees’

  rights to receive reasonable medical and mental health care, to be protected from harm, and not

  to be punished at all, also arise under the 14th Amendment’s Due Process Clause, there is no

  reason to apply a different standard when analyzing those rights.

           115. It appears that this objective reasonableness standard is now the law of the land. In

  Alderson v. Concordia Parish Corr. Facility, 848 F.3d 415 (5th Cir. 2017), the Fifth Circuit Court

  of Appeals considered appeal of a pretrial detainee case in which the pretrial detainee alleged

  failure-to-protect and failure to provide reasonable medical care claims pursuant to 42 U.S.C. §

  1983. Id. at 418. The court wrote, “Pretrial detainees are protected by the Due Process Clause

  of the Fourteenth Amendment.” Id. at 419 (citation omitted). The Fifth Circuit determined, even

  though Kingsley had been decided by the United States Supreme Court, that a plaintiff in such a

  case still must show subjective deliberate indifference by a defendant in an episodic act or

  omission case. Id. at 419-20. A plaintiff must still show that actions of such an individual person

  acting under color of state law were “reckless.” Id. at 420 (citation omitted). However,

  concurring Circuit Judge Graves dissented to a footnote in which the majority refused to




Plaintiff’s Original Complaint – Page 63 of 74
    reconsider the deliberate indifference, subjective standard, in the Fifth Circuit. Id. at 420 and

    424-25.1

           116. The majority opinion gave only three reasons for the court’s determination that the

    law should not change in light of Kingsley. First, the panel was bound by the Fifth Circuit’s



1
 Circuit Judge Graves wrote: “I write separately because the Supreme Court’s decision in Kingsley
v. Hendrickson, ––– U.S. ––––, 135 S.Ct. 2466, 192 L.Ed.2d 416 (2015), appears to call into
question this court’s holding in Hare v. City of Corinth, 74 F.3d 633 (5th Cir. 1996). In Kingsley,
which was an excessive force case, the Supreme Court indeed said: “Whether that standard might
suffice for liability in the case of an alleged mistreatment of a pretrial detainee need not be decided
here; for the officers do not dispute that they acted purposefully or knowingly with respect to the
force they used against Kingsley.” Kingsley, 135 S.Ct. at 2472. However, that appears to be an
acknowledgment that, even in such a case, there is no established subjective standard as the
majority determined in Hare. Also, the analysis in Kingsley appears to support the conclusion that
an objective standard would apply in a failure-to-protect case. See id. at 2472–2476.

Additionally, the Supreme Court said:

         We acknowledge that our view that an objective standard is appropriate in the
         context of excessive force claims brought by pretrial detainees pursuant to the
         Fourteenth Amendment may raise questions about the use of a subjective standard
         in the context of excessive force claims brought by convicted prisoners. We are
         not confronted with such a claim, however, so we need not address that issue today.

Id. at 2476. This indicates that there are still different standards for pretrial detainees and DOC
inmates, contrary to at least some of the language in Hare, 74 F.3d at 650, and that, if the standards
were to be commingled, it would be toward an objective standard as to both on at least some
claims.

Further, the Ninth Circuit granted en banc rehearing in Castro v. County of Los Angeles, 833 F.3d
1060 (9th Cir. 2016), after a partially dissenting panel judge wrote separately to point out that
Kingsley “calls into question our precedent on the appropriate state-of-mind inquiry in failure-to-
protect claims brought by pretrial detainees.” Castro v. County of Los Angeles, 797 F.3d 654, 677
(9th Cir. 2015). The en banc court concluded that Kingsley applies to failure-to-protect claims and
that an objective standard is appropriate. Castro, 833 F.3d at 1068–1073.

In Estate of Henson v. Wichita County, 795 F.3d 456 (5th Cir. 2014), decided just one month after
Kingsley, this court did not address any application of Kingsley. Likewise, the two subsequent
cases also cited by the majority did not address or distinguish Kingsley. Hyatt v. Thomas, 843 F.3d
172 (5th Cir. 2016), and Zimmerman v. Cutler, 657 Fed.Appx. 340 (5th Cir. 2016). Because I read
Kingsley as the Ninth Circuit did and would revisit the deliberate indifference standard, I write
separately.”


Plaintiff’s Original Complaint – Page 64 of 74
  “rule of orderliness.” Id. at 420 n.4. Second, the Ninth Circuit was at that time the only circuit

  to have extended Kingsley’s objective standard to failure-to-protect claims. Id. Third, the Fifth

  Circuit refused to reconsider the law of the Circuit in light of United State Supreme Court

  precedent, because it would not have changed the results in Alderson. Id. Even so, the Fifth

  Circuit noted, years ago, that the analysis in pretrial detainee provision of medical care cases is

  the same as that for pretrial detainee failure-to-protect cases. Hare v. City of Corinth, 74 F.3d

  633, 643 (5th Cir. 1996).

           117. Thus, the trail leads to only one place – an objective unreasonableness standard,

  with no regard for officers’ or jailers’ subjective belief or understanding, should apply in this

  case and all pretrial detainee cases arising under the Due Process Clause of the 14th Amendment.

  The Fifth Circuit, and the district court in this case, should reassess Fifth Circuit law in light of

  Kingsley and apply an objective unreasonableness standard to constitutional claims in this case.

  The court should not apply a subjective state of mind and/or deliberate indifference standard.

  The Supreme Court discarded the idea that a pretrial detainee should have such a burden.


        B.       Remedies for Violation of Constitutional Rights

           118. The United States Court of Appeals for the Fifth Circuit has held that using a State’s

  wrongful death and survival statutes creates an effective remedy for civil rights claims pursuant

  to 42 U.S.C. § 1983. Therefore, Ms. Cheek individually and on behalf of Claimant Heirs seeks,

  for causes of action asserted in this complaint, all remedies and damages available pursuant to

  Texas and federal law, including but not necessarily limited to the Texas wrongful death statute

  (Tex. Civ. Prac. & Rem. Code § 71.002 et seq.), the Texas survival statute (Tex. Civ. Prac. &

  Rem. Code § 71.021), the Texas Constitution, common law, and all related and/or supporting

  case law. If David had lived, he would have been entitled to bring a 42 U.S.C. § 1983 action for



Plaintiff’s Original Complaint – Page 65 of 74
  violation of the United States Constitution and obtain remedies and damages provided by Texas

  and federal law. Plaintiff incorporates this remedies section into all sections in this complaint

  asserting cause(s) of action.

        C.       Cause of Action Against Individual Defendants Under 42 U.S.C. § 1983 for
                 Violation of Constitutional Rights

           119. In the alternative, without waiving any of the other causes of action pled herein,

  without waiving any procedural, contractual, statutory, or common-law right, and incorporating

  all other allegations herein (including all allegations in the “Factual Allegations” section above)

  to the extent they are not inconsistent with the cause of action pled here, Individual Defendants

  are liable to Plaintiff and Claimant Heirs, pursuant to 42 U.S.C. § 1983, for violating David's

  rights to reasonable medical/mental health care, to be protected, and not to be punished as a

  pretrial detainee. These rights are guaranteed by at least the 14th Amendment to the United States

  Constitution. Pre-trial detainees are also entitled to protection, and also not to be punished at all

  since they have not been convicted of any alleged crime resulting in their incarceration.

           120. Individual Defendants acted and failed to act under color of state law at all times

  referenced in this pleading. They wholly or substantially ignored David's obvious serious mental

  health issues and/or self-harm tendencies, and they were deliberately indifferent to and acted in

  an objectively unreasonable manner regarding those needs. They failed to protect David, and

  their actions and/or inaction referenced in this pleading resulted in unconstitutional punishment

  of David. Individual Defendants were aware of the excessive risk to David’s health and safety

  and were aware of facts from which an inference could be drawn of serious harm, suffering, and

  death. Moreover, they in fact drew that inference. Individual Defendants violated clearly–

  established constitutional rights, and their conduct was objectively unreasonable in light of

  clearly–established law at the time of the relevant incidents.



Plaintiff’s Original Complaint – Page 66 of 74
            121. All Individual Defendants are also liable pursuant to the theory of bystander

    liability. Bystander liability applies when the bystander jailer/officer (1) knows that a fellow

    jailer/officer is violating a person’s constitutional rights; (2) has a reasonable opportunity to

    prevent the harm; and (3) chooses not to act. As demonstrated through facts asserted in this

    pleading, all Individual Defendants’ actions and inaction meet all three elements. They are

    therefore also liable to Plaintiff and Claimant Heirs pursuant to this theory.

            122. In the alternative, Individual Defendants’ deliberate indifference, conscious

    disregard, state of mind, subjective belief, subjective awareness, and/or mental culpability are

    irrelevant to determination of constitutional violations set forth in this section of this pleading.

    The United States Supreme Court, in Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015),

    determined the state of mind necessary, if any, for officers/jailers sued in a case alleging

    excessive force against a pretrial detainee in violation of the 14th Amendment’s Due Process

    Clause. Id at 2470-71. Constitutional rights set forth in this section of the pleading, and

    constitutional rights affording pretrial detainees protection against excessive force, all flow from

    the 14th Amendment’s Due Process Clause. Id. Since such constitutional protections flow from

    the same clause, the analysis of what is necessary to prove such constitutional violations is

    identical.

            123. Individual Defendants are not entitled to qualified immunity.2 Their denial of

    reasonable medical/mental health care, and other actions and/or inaction set forth in this



2
    The defense of qualified immunity is, and should be held to be, a legally impermissible defense.
In the alternative, it should be held to be a legally impermissible defense except as applied to state
actors protected by immunity in 1871 when 42 U.S.C. § 1983 was enacted. Congress makes laws.
Courts do not. However, the qualified immunity defense was invented by judges. When judges
make law, they violate the separation of powers doctrine, and the Privileges and Immunities Clause
of the United States Constitution. Plaintiff respectfully makes a good faith argument for the


Plaintiff’s Original Complaint – Page 67 of 74
  pleading, caused, proximately caused, and/or were producing causes of David’s suffering and

  death and other damages mentioned and/or referenced in this pleading, including but not limited

  to those suffered by Plaintiff and Claimant Heirs.

            124. Therefore, David’s estate and/or his heirs at law (Claimant Heirs) suffered the

  following damages, for which they seek recovery from Individual Defendants:

        •    David’s conscious physical pain, suffering, and mental anguish;

        •    David’s medical expenses;

        •    David’s funeral expenses; and




modification of existing law, such that the court–created doctrine of qualified immunity be
abrogated or limited.
    Individual Defendants cannot show that they are entitled to qualified immunity. This should
be Individual Defendants’ burden, if they choose to assert the alleged defense. Qualified
immunity, as applied to persons not immunized under common or statutory law in 1871, is
untethered to any cognizable legal mandate and is flatly in derogation of the plain meaning and
language of Section 1983. See Ziglar v. Abassi, 137 S. Ct. 1843, 1870-72 (2017) (Thomas, J.,
concurring). Qualified immunity should have never been instituted as a defense, without any
statutory, constitutional, or long-held common law foundation, and it is unworkable, unreasonable,
and places too high a burden on Plaintiffs who suffer violation of their constitutional rights. Joanna
C. Schwartz, The Case Against Qualified Immunity, 93 Notre Dame L. Rev. 1797 (2018)
(observing that qualified immunity has no basis in the common law, does not achieve intended
policy goals, can render the Constitution “hollow,” and cannot be justified as protection for
governmental budgets); and William Baude, Is Qualified Immunity Unlawful?, 106 Calif. L. Rev.
45, 82 (2018) (noting that, as of the time of the article, the United States Supreme Court decided
30 qualified immunity cases since 1982 and found that defendants violated clearly established law
in only 2 such cases). Justices including Justice Thomas, Justice Breyer, Justice Kennedy, and
Justice Sotomayor have criticized qualified immunity. Schwartz, supra at 1798–99. See also Cole
v. Carson, _ F.3d _, 2019 WL 3928715, at * 19-21, & nn. 1, 10 (5th Cir. Aug. 21, 2019) (en banc)
(Willett, J., Dissenting). Additionally, qualified immunity violates the separation of powers
doctrine of the Constitution. See generally Katherine Mims Crocker, Qualified Immunity and
Constitutional Structure, 117 Mich. L. Rev. 1405 (2019) (available at
https://repository.law.umich.edu/mlr/vol117/iss7/3). Plaintiffs include allegations in this footnote
to assure that, if legally necessary, the qualified immunity abrogation or limitation issue has been
preserved.



Plaintiff’s Original Complaint – Page 68 of 74
        •    exemplary/punitive damages.

            125. Plaintiff also seeks and is entitled to all remedies and damages available to her

  individually for 42 U.S.C. § 1983 claims. Ms. Cheek seeks such damages as a result of the

  wrongful death of her son. Those damages were caused and/or proximately caused by Individual

  Defendants. Therefore, their actions caused, were proximate causes of, and/or were producing

  causes of the following damages suffered by Ms. Cheek, for which she individually seeks

  compensation:


        •    loss of services that Ms. Cheek would have received from David;

        •    expenses for David’s funeral;

        •    past mental anguish and emotional distress suffered by Ms. Cheek resulting from and
             caused by David’s death;

        •    future mental anguish and emotional distress suffered by Ms. Cheek resulting from and
             caused by David’s death;

        •    loss of companionship and/or society that Ms. Cheek would have received from David;
             and

        •    exemplary/punitive damages.

Exemplary/punitive damages are appropriate in this case to deter and punish clear and unabashed

violation of David’s constitutional rights. Individual Defendants’ actions and inaction showed a

reckless or callous disregard of, or indifference to, David’s rights and safety. Moreover, Ms. Cheek

individually and on behalf of Claimant Heirs seeks reasonable and necessary attorneys’ fees

available pursuant to 42 U.S.C. §§ 1983 and 1988.

        D.       Cause of Action Against Hill County Under 42 U.S.C. § 1983 for Violation of
                 Constitutional Rights

            126. In the alternative, without waiving any of the other causes of action pled herein,

  without waiving any procedural, contractual, statutory, or common-law right, and incorporating



Plaintiff’s Original Complaint – Page 69 of 74
  all other allegations herein (including all allegations in the “Factual Allegations” section above)

  to the extent they are not inconsistent with the cause of action pled here, Defendant Hill County

  is liable to Plaintiff and Claimant Heirs, pursuant to 42 U.S.C. § 1983, for violating David's

  rights to reasonable medical/mental health care, to be protected, and not to be punished as a pre-

  trial detainee. These rights are guaranteed by at least the 14th Amendment to the United States

  Constitution. Pretrial detainees are entitled to be protected and not to be punished at all, since

  they have not been convicted of any alleged crime resulting in their incarceration.

           127. Hill County acted or failed to act, through natural persons including Individual

  Defendants, under color of state law at all relevant times. Hill County’s policies, practices,

  and/or customs were moving forces behind and caused, were producing causes of, and/or were

  proximate causes of David’s suffering, damages, and death, and all damages suffered by

  Claimant Heirs.

           128. The Fifth Circuit Court of Appeals has made it clear that Plaintiff need not allege

  the appropriate chief policymaker at the pleading stage. Nevertheless, out of an abundance of

  caution, the sheriff of Hill County was the County’s relevant chief policymaker over matters at

  issue in this case. Moreover, in addition, and in the alternative, the Hill County jail administrator

  was the relevant chief policymaker over matters at issue in this case. Finally, in addition, and in

  the alternative, Hill County’s commissioners’ court was the relevant chief policymaker.

           129. Hill County was deliberately indifferent regarding policies, practices, and/or

  customs developed and/or used with regard to issues addressed by allegations set forth above. It

  also acted in an objectively unreasonable manner. Policies, practices, and/or customs referenced

  above, as well as the failure to adopt appropriate policies, were moving forces behind and caused

  violation of David’s rights and showed deliberate indifference to the known or obvious




Plaintiff’s Original Complaint – Page 70 of 74
  consequences that constitutional violations would occur. Hill County’s relevant policies,

  practices, and/or customs, whether written or not, were also objectively unreasonable as applied

  to David. Therefore, David’s estate and/or his heirs at law (Claimant Heirs) suffered the

  following damages, for which they seek recovery from Hill County:

             •   David’s conscious physical pain, suffering, and mental anguish;

             •   David’s medical expenses; and

             •   David’s funeral expenses.

           130. Ms. Cheek also individually seeks and is entitled to all remedies and damages

  available to her for the 42 U.S.C. § 1983 violations. Hill County’s policies, practices, and/or

  customs caused, were proximate and/or producing causes of, and/or were moving forces behind

  and caused the following damages suffered by Ms. Cheek, for which she individually seeks

  compensation:

             •   loss of services that Ms. Cheek would have received from David;

             •   expenses for David’s funeral;

             •   past mental anguish and emotional distress suffered by Ms. Cheek resulting from
                 and caused by David’s death;

             •   future mental anguish and emotional distress suffered by Ms. Cheek resulting from
                 and caused by David’s death; and

             •   loss of companionship and/or society that Ms. Cheek would have received from
                 David.

Moreover, Plaintiff and Claimant Heirs seek reasonable and necessary attorneys’ fees available

pursuant to 42 U.S.C. §§ 1983 and 1988.


IV.     Concluding Allegations and Prayer

        A.       Conditions Precedent




Plaintiff’s Original Complaint – Page 71 of 74
            131. All conditions precedent to assertion of all claims herein have occurred.


        B.       Use of Documents at Trial or Pretrial Proceedings

            132. Plaintiff and Claimant Heirs intend to use at one or more pretrial proceedings and/or

  at trial all documents produced by Defendants in this case in response to written discovery

  requests, with initial disclosures (and any supplements or amendments to same), and in response

  to Public Information Act request(s).


        C.       Jury Demand

            133. Plaintiff and Claimant Heirs demand a jury trial on all issues which may be tried to

  a jury.


        D.       Prayer

            134. For these reasons, Plaintiff asks that Defendants be cited to appear and answer, and

  that Plaintiff and Claimant Heirs have judgment for damages within the jurisdictional limits of

  the court and against all Defendants, jointly and severally, as legally available and applicable,

  for all damages referenced above and below in this pleading:

        a)       actual damages of and for Ms. Cheek, individually and as administrator of the
                 referenced estate, and for Claimant Heirs, including but not necessarily limited to:

                 •        loss of services that Ms. Cheek would have received from David;

                 •        medical expenses for David;

                 •        expenses for David’s funeral;

                 •        Ms. Cheek’s past mental anguish and emotional distress resulting from and
                          caused by David’s death;

                 •        Ms. Cheek’s future mental anguish and emotional distress resulting from
                          and caused by David’s death;




Plaintiff’s Original Complaint – Page 72 of 74
                 •        David’s conscious physical pain, suffering, and mental anguish; and

                 •        loss of companionship and/or society that Ms. Cheek would have received
                          from David;

        b)       exemplary/punitive damages for Plaintiff and Claimant Heirs, from Individual

                 Defendants;

        c)      reasonable and necessary attorneys’ fees for Plaintiff and Claimant Heirs, through

                 trial and any appeals and other appellate proceedings, pursuant to 42 U.S.C. §§

                 1983 and 1988;

        d)       court costs and all other recoverable costs;

        e)       prejudgment and postjudgment interest at the highest allowable rates; and

        f)       all other relief, legal and equitable, general and special, to which Plaintiff and

                 Claimant Heirs are entitled.




Plaintiff’s Original Complaint – Page 73 of 74
                                                 Respectfully submitted:


                                                 Law Offices of Dean Malone, P.C.


                                                      /s/ T. Dean Malone
                                                    T. Dean Malone

                                                 T. Dean Malone
                                                 Attorney-in-charge
                                                 dean@deanmalone.com
                                                 Texas State Bar No. 24003265
                                                 Law Offices of Dean Malone, P.C.
                                                 900 Jackson Street, Suite 730
                                                 Dallas, Texas 75202
                                                 Telephone: (214) 670-9989
                                                 Telefax:      (214) 670-9904

                                                 Of Counsel:

                                                 Michael T. O'Connor
                                                 Texas State Bar No. 24032922
                                                 michael.oconnor@deanmalone.com
                                                 Kristen Leigh Homyk
                                                 Texas State Bar No. 24032433
                                                 kristen.homyk@deanmalone.com
                                                 Law Offices of Dean Malone, P.C.
                                                 900 Jackson Street, Suite 730
                                                 Dallas, Texas 75202
                                                 Telephone:     (214) 670-9989
                                                 Telefax:       (214) 670-9904

                                                 Attorneys for Plaintiff




Plaintiff’s Original Complaint – Page 74 of 74
